






















--------------------------------------------------------------------------------





McCORMICK & COMPANY, INCORPORATED


NON-QUALIFIED RETIREMENT SAVINGS PLAN


Effective February 1, 2017



--------------------------------------------------------------------------------






































--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article 1 . General Provisions
1


 
 
 
Section 1.1.
Purpose.
1


Section 1.2.
History of the Plan.
1


Section 1.3.
Benefit Structures and Merged Plans.
2


Section 1.4.
Effective Date.
3


 
 
 
Article 2 . Definitions and Construction
4


 
 
 
Section 2.1.
Definitions.
4


Section 2.2.
Construction.
11


 
 
 
Article 3 . Eligibility and Participation
12


Section 3.1.
Eligibility, Selection by Committee.
12


Section 3.2.
Commencement of Participation.
12


Section 3.3.
Reemployment
12


Section 3.4.
Change of Employment Category
12


Section 3.5.
Termination of Participation
13


 
 
 
Article 4 . Contributions and Accounts
14


 
 
 
Section 4.1.
Deferral Contributions.
14


Section 4.2.
Deferral Contribution Elections.
15


Section 4.3.
Suspension of Deferrals.
16


Section 4.4.
Matching Contributions.
16


Section 4.5.
Non-Elective Contributions.
17


Section 4.6.
Transition Credits.
18


Section 4.7.
Discretionary Contributions.
19


Section 4.8.
Selection of Hypothetical Investments.
20


Section 4.9.
Adjustment of Participant Accounts.
21


Section 4.10.
Withholding of Taxes.
21


Section 4.11.
Vesting.
22


Section 4.12.
Forfeitures
23


 
 
 
Article 5 . Payments from the Plan
24


 
 
 
Section 5.1.
Default Time and Forms of Payment.
24


Section 5.2.
Election of Alternate Time or Form of Payment.
24


Section 5.3.
Cash Out of Small Benefits.
25


Section 5.4.
Forms of Payment.
25


Section 5.5.
Time of Benefit Payments.
25


Section 5.6.
Withdrawal in the Event of a Financial Emergency.
26


Section 5.7.
Medium of Distributions.
26





McCormick Non-Qualified Retirement Savings Plan
 
Table of Contents

--------------------------------------------------------------------------------




 
 
 
Article 6 . Death Benefits
26


 
 
 
Section 6.1.
Payments in the Event of Death.
26


Section 6.2.
Beneficiary.
27


Section 6.3.
Beneficiary Designation; Change.
27


Section 6.4.
Receipt.
27


Section 6.5.
No Beneficiary Designation.
27


Section 6.6.
Doubt as to Beneficiary.
27


Section 6.7.
Discharge of Obligations.
27


 
 
 
Article 7 . Administration of the Plan
28


 
 
 
Section 7.1.
Designation of Committee.
28


Section 7.2.
Authority of Committee.
28


Section 7.3.
Agents.
28


Section 7.4.
Binding Effect of Decisions.
28


Section 7.5.
Indemnity of Committee.
28


Section 7.6.
Employer Information.
28


Section 7.7.
Finality of Decisions.
29


 
 
 
Article 8 . Amendment and Termination
30


 
 
 
Section 8.1.
Amendment, Suspension, and Termination.
30


Section 8.2.
Effect of Payment.
31


Section 8.3.
Section 409A of the Code.
31


 
 
 
Article 9 . Claims Procedures
32


 
 
 
Section 9.1.
Presentation of Claim.
32


Section 9.2.
Notification of Decision.
32


Section 9.3.
Review of a Denied Claim.
32


Section 9.4.
Decision on Review.
33


Section 9.5.
Section 409A of the Code.
33


Section 9.6.
Time Limit on Commencing Litigation.
33


 
 
 
Article 10 . Trust
35


 
 
 
Section 10.1.
Establishment of the Trust.
35


Section 10.2.
Automatic Funding of Trust.
35


Section 10.3.
Interrelationship of the Plan and the Trust.
35


Section 10.4.
Distributions From the Trust.
35


 
 
 
Article 11 . Miscellaneous
36


 
 
 
Section 11.1.
Status of Plan.
36


Section 11.2.
Unsecured General Creditor.
36





McCormick Non-Qualified Retirement Savings Plan
 
Table of Contents

--------------------------------------------------------------------------------




Section 11.3.
Employer’s Liability.
36


Section 11.4.
Nonassignability.
36


Section 11.5.
Not a Contract of Employment.
36


Section 11.6.
Furnishing Information.
37


Section 11.7.
Governing Law.
37


Section 11.8.
Forum Selection.
37


Section 11.9.
Notices, Signature, Delivery.
38


Section 11.10.
Successors.
38


Section 11.11.
Severability.
38


Section 11.12.
Payment on Behalf of Person Unable to Manage Affairs.
38


Section 11.13.
Distribution in the Event of Taxation.
38


Section 11.14.
Insurance.
39


Section 11.15.
Section 409A of the Code.
39


Section 11.16.
Other Benefits and Agreements.
40


Section 11.17.
Complete Statement of the Plan
40


 
 
 
Addendum A
Terms of the McCormick & Company, Incorporated 2005 Deferred Compensation Plan
A-42


 
 
 
Addendum B
Terms of the McCormick & Company, Incorporated Restoration Plan
B-1


 
 
 
Addendum C
Terms of The McCormick Supplemental Executive Retirement Plan
C-1







McCormick Non-Qualified Retirement Savings Plan
 
Table of Contents

--------------------------------------------------------------------------------





Article 1. General Provisions

Section 1.1.    Purpose.
(a)
This Plan is maintained to provide Participants an opportunity to defer
compensation and to provide supplemental retirement benefits to Participants.

(b)
This Plan is an unfunded deferred compensation plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Title I of ERISA. Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA provide that such benefits are not
subject to the participation and vesting, funding, or fiduciary requirements
(Parts 2, 3, and 4 of Title I) of ERISA.

(c)
Benefits under the Plan shall be payable from the Company’s general assets or,
in the sole discretion of the Committee, from the assets of the Employer or a
Trust. All benefits under the Plan are subject to the claims of the Company’s
general creditors if the Company becomes bankrupt or insolvent.


Section 1.2.    History of the Plan.
(a)
Before 2005, the Company provided deferred compensation benefits under a plan
known as the “McCormick & Company, Incorporated Deferred Compensation Plan,”
which was effective January 1, 2000 (the “2000 Plan”). The 2000 Plan was frozen
effective January 1, 2005, and no further deferrals were permitted under the
2000 Plan after 2004. All benefits under the 2000 Plan were vested as of
December 31, 2004.

(b)
This Plan, originally known as the McCormick & Company, Incorporated 2005
Deferred Compensation Plan, was first effective January 1, 2005, and it
incorporated the terms of the 2000 Plan, except to the extent those terms were
inconsistent with the requirements of Section 409A of the Code. The provisions
of the Plan, as in effect before February 1, 2017, are referred to in this
document as the “Pre-2017 Plan.”

(c)
Effective February 1, 2017, this Plan is being amended and restated in its
entirety, and is being renamed as the McCormick & Company Non-Qualified
Retirement Savings Plan. In addition to allowing Participants to defer
compensation, the newly amended and restated Plan will provide employer
contributions for Participants who receive Total Compensation that exceeds the
limit set forth in Section 401(a)(17) of the Code ($270,000 in 2017) from an
Employer during a Plan Year.

(d)
Effective January 31, 2017, the McCormick & Company, Incorporated Restoration
Plan (“Restoration Plan”) and The McCormick Supplemental Executive Retirement
Plan (“DB SERP”) (collectively, the “Frozen Non-Qualified Plans”) were frozen.

(e)
As a result of the amendment and restatement of this Plan and the freeze of the
Frozen Non-Qualified Plans, (1) effective February 1, 2017, contributions to the
Plan (including deferrals of compensation payable after January 31, 2017) shall
be subject to the terms of the Plan rather than the terms of the Pre-2017 Plan,
except to the extent such treatment would result in additional income tax under
Section 409A of the Code, (2) no additional contributions shall be made to the
Restoration Plan on or after February 1, 2017, (3) no benefits shall accrue
under the DB SERP on or after February 1, 2017, (4) the amount of



McCormick Non-Qualified Retirement Savings Plan
 
Page 1

--------------------------------------------------------------------------------




the Pension Plan benefit used as the offset in the calculation of the DB SERP
benefit shall be frozen effective January 31, 2017, (5) no individual shall
become a participant in the Frozen Non-Qualified Plans on or after February 1,
2017, and (6) no individual whose employment is terminated and who is
subsequently reemployed on or after February 1, 2017 may again participate in
the Frozen Non-Qualified Plans. As soon as practicable after January 31, 2017,
the Frozen Non-Qualified Plans will be merged into this Plan.

Section 1.3.    Benefit Structures and Merged Plans.
As a result of the merger of the Frozen Non-Qualified Plans into the Plan, the
Plan consists of the following benefit structures:
(a)
Benefits under the Pre-2017 Plan. Except as provided in this subsection (a), the
payment of amounts deferred and contributions made under the Pre-2017 Plan shall
be governed by the Pre-2017 Plan, which is set forth in Addendum A. Addendum A
generally reflects the terms of the Pre-2017 Plan in effect immediately before
the merger and is a continuation of the terms of the Pre-2017 Plan. Amounts
deferred after January 31, 2017, will be treated as contributed under the Plan
(rather than the Pre-2017 Plan), even if the applicable deferral election was
made before February 1, 2017, except to the extent such treatment would result
in a Participant owing additional income tax under Section 409A of the Code.

Notwithstanding the foregoing, Article 7 (“Administration of the Plan”), Article
8 (“Amendment and Termination”), Article 9 (“Claims Procedures”), and Article 11
(“Miscellaneous”) of the Pre-2017 Plan as in effect immediately before February
1, 2107, which do not affect the payment or calculation of benefits, are no
longer in effect, and instead, Article 7 (“Administration of the Plan”), Article
8 (“Amendment and Termination”), Article 9 (“Claims Procedures”), and Article 11
(“Miscellaneous”) of the Plan, as amended from time to time (collectively, the
“Governance Provisions”), shall apply to Pre-2017 Plan benefits.
Addendum A applies only to persons who are eligible as defined in Addendum A and
who have a benefit under the Pre-2017 Plan on or after February 1, 2017.
(b)
Benefits under the Restoration Plan. Except as provided in this subsection (b),
the payment of Restoration Plan benefits shall be governed by the Restoration
Plan, which is set forth in Addendum B. Addendum B generally reflects the terms
of the Restoration Plan in effect immediately before the merger and is a
continuation of the terms of the Restoration Plan. Notwithstanding the
foregoing, article 8 (“Administration of the Plan”), article 9 (“Amendment and
Termination”), article 10 (“Claims Procedures”), and article 12
(“Miscellaneous”) of the Restoration Plan, which do not affect the payment or
calculation of benefits, are no longer in effect, and instead the Governance
Provisions of the Plan shall apply to Restoration Plan benefits.

Addendum B applies only to persons who are eligible as defined in Addendum B and
who are participants in the Restoration Plan on or after February 1, 2017.
(c)
Benefits under the DB SERP. Except as provided in this subsection (c), the
payment of DB SERP benefits shall be governed by the DB SERP, which is set forth
in Addendum C. Addendum C generally reflects the terms of the DB SERP in effect
immediately before



McCormick Non-Qualified Retirement Savings Plan
 
Page 2

--------------------------------------------------------------------------------




the merger and is a continuation of the terms of the DB SERP. Notwithstanding
the foregoing, article 5 (“Administration of the Plan”), article 6 (“Claims
Procedures”), article 7 (“Amendment and Termination), and article 9
(“Miscellaneous”) of the DB SERP, which do not affect the payment or calculation
of benefits, are no longer in effect, and instead the Governance Provisions of
the Plan shall apply to DB SERP benefits.
Addendum C applies only to persons who are eligible as defined in Addendum C and
who are participants in the DB SERP on or after February 1, 2017.

Section 1.4.    Effective Date.
The Plan, as amended and restated in this document, is effective February 1,
2017.


McCormick Non-Qualified Retirement Savings Plan
 
Page 3

--------------------------------------------------------------------------------





Article 2. Definitions and Construction

Section 2.1.    Definitions.
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:
(a)
Account Balance. As of any given date called for under the Plan, the sum of the
balances of the Participant’s: (1) Deferral Contribution Account, (2) Matching
Contribution Account, (3) Non-Elective Contribution Account, (4) Transition
Credit Account, and (5) Discretionary Contribution Account, as such accounts
have been adjusted to reflect all applicable Investment Adjustments and all
prior withdrawals and distributions, in accordance with Article 4 and Article 5
of the Plan.

(b)
Article. An Article of the Plan.

(c)
Base Annual Compensation. The base annual compensation (including disability
benefits whether or not includible in gross income under Code §§ 104(a)(3),
105(a), or 105(h)) payable to a Participant by an Employer during a Plan Year,
but (1) excluding Bonuses, commissions, director fees and other additional
incentives and awards payable to the Participant, but (2) before reduction for
any Elective Deductions. With respect to directors of the Company who are not
employees of the Company or any Employer, Base Annual Compensation shall mean
the director fees payable to such individuals during a Plan Year.

(d)
Beneficiary. One or more persons, trusts, estates or other entities, designated
(or deemed designated) by the Participant in accordance with Article 6.

(e)
Beneficiary Designation Form. The document prescribed by the Committee to be
used by the Participant to designate his Beneficiary for the Plan.

(f)
Board. The Board of Directors of the Company.

(g)
Bonus. The amounts payable to a Participant during a Plan Year under any annual
bonus or incentive plan or arrangement sponsored by an Employer, before
reduction for any Elective Deductions, but excluding commissions, multi-year
bonuses, stock-related awards, long-term performance plan payments, and other
non-monetary incentives.

(h)
Cause. As determined by the Committee, (1) gross negligence or willful
misconduct in connection with the performance of duties; (2) conviction of, or
plea of nolo contendre to, a criminal offense (other than minor traffic
offenses); or (3) material breach of any term of any employment, consulting, or
other service, confidentiality, intellectual property, nonsolicitation or
non-competition agreements, if any, between the Participant and an Employer.

(i)
Change in Control Event. One or more of the following events:

(1)
the consolidation or merger of the Company with or into another entity where the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Company’s capital stock are converted into cash, securities or
other



McCormick Non-Qualified Retirement Savings Plan
 
Page 4

--------------------------------------------------------------------------------




property, except for any consolidation or merger of the Company in which the
holders (excluding any “Substantial Stockholders” as defined in Section 4,
“Common Stock,” subsection (b)(2)(H) of the Certificate of Incorporation of the
Company as in effect as of the date hereof (the “Charter”)) of the Company’s (A)
voting common stock, (B) non-voting common stock, and (C) other classes of
voting stock, if any, immediately before the consolidation or merger shall, upon
consummation of the consolidation or merger, own in excess of 50% of the voting
stock of the surviving corporation;
(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company;

(3)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or indirectly, of securities of the Company representing more than 13%
(the “Specified Percentage”) of the voting power of all the outstanding
securities of the Company having the right to vote in an election of the Board
(after giving effect, to the extent applicable, to the operation of Section 4,
“Common Stock,” subsection (b) of the Charter) (including, without limitation,
any securities of the Company that any such person has the right to acquire
pursuant to any agreement, or upon exercise of conversion rights, warrants or
options, or otherwise, which shall be deemed beneficially owned by such person),
provided, however, that in the event that the vote limitation with respect to
Substantial Stockholders set forth in Section 4, “Common Stock,” subsection (b)
of the Charter becomes inoperative by virtue of the operation of Section 4,
“Common Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or

(4)
individuals, who constitute the entire Board elected by the Company’s
stockholders at its most recent annual meeting of stockholders and any new
directors who have been appointed to the Board by a vote of at least a majority
of the directors then in office, having ceased for any reason to constitute a
majority of the members of the Board.

Notwithstanding the definition of Change in Control Event set forth in this
Section 2.1(i), if a Change in Control Event occurs and such event does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code, such event shall not constitute a benefit
commencement date and shall not be treated as a triggering event for any
payments otherwise scheduled to be made following a Change in Control Event.
(j)
Change in Control Termination. During the period that begins six months before a
Change in Control Event and ends two-years after a Change in Control Event, the
involuntary termination of a Participant’s employment by the Employer (other
than for Cause or due to death or Disability) or the voluntary termination of a
Participant’s employment for Good Reason; provided, however, that any
Participant who terminates



McCormick Non-Qualified Retirement Savings Plan
 
Page 5

--------------------------------------------------------------------------------




employment with the Employer voluntarily without Good Reason (or is terminated
involuntarily for Cause or due to death or Disability) before the effective date
of the Participant’s termination established by the Employer has not had a
Change in Control Termination.
(k)
Claimant. The person or persons described in Article 9 who apply for benefits or
amounts that may be payable under the Plan.

(l)
Code. The Internal Revenue Code of 1986, as amended.

(m)
Committee. Either of the Committees designated in Article 7, as applicable.

However, at or following a Change in Control Event, “Committee” means a
committee of three individuals selected by the Company’s Compensation Committee,
as such committee was constituted immediately before the Change in Control
Event. If any such individual’s employment or service with the Company
terminates for any reason (other than death), such individual shall appoint a
replacement in consultation with the remaining members of the committee; if any
such individual’s employment or service with the Company terminates due to the
individual’s death, the remaining members of the committee shall appoint a
replacement.
(n)
Company. McCormick & Company, Incorporated, and any successors and assigns.

(o)
Contributions. Deferral Contributions and Employer Contributions.

(p)
Deferral Contribution. The amount of Total Compensation deferred from each
regularly scheduled payment of Base Annual Compensation and from any Bonus
payment by a Participant in accordance with the terms of the Plan and credited
to the Participant’s Deferral Contribution Account.

(q)
Deferral Contribution Account. A Participant’s aggregate Deferral Contributions,
as adjusted to reflect any appreciation (or depreciation) due to Investment
Adjustments and prior distributions and withdrawals.

(r)
Director. Non-employee member of the Board.

(s)
Disabled/Disability. “Totally and Permanently Disabled” or “Temporarily
Disabled” within the meaning of the Company’s long-term disability plan, or
“Disabled” within the meaning of the Company’s short-term disability plan,
provided that no Disability shall be treated as a triggering event for the
payment of benefits under the Plan unless such Disability constitutes a
“disability” within the meaning of Treas. Reg. § 1.409A-3(i)(4), and no
Disability shall be the basis upon which a deferral election is suspended in
accordance with Section 4.3 (“Suspension of Deferrals”) unless such Disability
constitutes a “disability” within the meaning of Treas. Reg. §
1.409A-3(j)(4)(xii).

(t)
Discretionary Contribution. The amount, if any, credited by the Employer to the
Participant’s Discretionary Contribution Account in accordance with the terms of
the Plan.



McCormick Non-Qualified Retirement Savings Plan
 
Page 6

--------------------------------------------------------------------------------




(u)
Discretionary Contribution Account. A Participant’s aggregate Discretionary
Contributions, as adjusted to reflect any appreciation (or depreciation) due to
Investment Adjustments and prior distributions and withdrawals.

(v)
Election Form. The document required by the Committee to be submitted by a
Participant, on a timely basis, which specifies (1) the amount of Total
Compensation (or Directors’ fees) the Participant elects to defer for a given
Plan Year, and (2) in accordance with Article 5, the form of payment and Interim
Distribution Date (if any) for Contributions made by and on behalf of the
Participant for that Plan Year.

(w)
Elective Deductions. Those deductions from a Participant’s Base Annual
Compensation or Bonus for amounts voluntarily deferred or contributed by the
Participant pursuant to any qualified or non-qualified deferred compensation
plan, including, without limitation, amounts deferred pursuant to Sections 125,
402(e)(3) and 402(h) of the Code, to the extent that all such amounts would have
been payable to the Participant in cash had there been no such deferral or
contribution.

(x)
Eligible Employee. Any employee of an Employer who is determined to be part of a
select group of management or highly compensated employees, but excluding any
person designated by an Employer as an independent contractor or leased
employee. If an Employer mistakenly classifies an individual as having a status
other than common law employee (e.g., an independent contractor) and such
individual is later reclassified as a common law employee, such individual shall
be treated as an employee prospectively from the date of such reclassification
but not for any period before such reclassification.

(y)
Employer. The Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Management
Committee to participate in the Plan.

(z)
Employer Contributions. Matching Contributions, Non-Elective Contributions,
Transition Credits, and Discretionary Contributions.

(aa)
ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(bb)
Financial Emergency. An unanticipated emergency or severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or a dependent of the Participant, a loss of the Participant’s
property due to casualty, or such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that constitute an unforeseeable emergency will
be determined by the Committee and shall depend upon the facts of each case,
provided that a Financial Emergency shall not be deemed to exist to the extent
that such hardship is or may be relieved:

(1)
through reimbursement or compensation by insurance or otherwise,

(2)
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

(3)
by cessation of Deferral Contributions under the Plan, provided that this clause
(3) shall not apply for purposes of Section 4.3(a).



McCormick Non-Qualified Retirement Savings Plan
 
Page 7

--------------------------------------------------------------------------------




By way of example, the need to send a Participant’s child to college or the
desire to purchase a home shall not be considered a Financial Emergency.
(cc)
Good Reason. A Participant’s Separation from Service as a result of the
occurrence of any of the events listed below; provided that, (A) the Participant
gives the Employer the opportunity to “cure” the conditions constituting Good
Reason by notifying the Employer within ninety (90) days of the initial
existence of the conditions constituting Good Reason, (B) the Employer fails to
remedy the conditions within thirty (30) days of the Participant’s notification,
and (C) the Participant terminates employment within thirty (30) days of the
Employer’s failure to remedy:

(1)
Re-assignment of the Participant to a position which is at a substantially lower
level in the organizational structure than his previous position, as defined by
any one or a combination of the following factors: reporting relationship,
compensation compared to others in the organization, and authority, duties and
responsibilities;

(2)
Substantial diminution in the Participant’s authority, duties or
responsibilities, or the assignment of duties and responsibilities which are
unsuitable for an individual having the position, experience and stature of the
Participant;

(3)
Substantial reduction in the Participant’s total compensation (including salary,
bonus opportunity, deferred compensation, stock options, profit sharing and
retirement programs and other benefits); provided, however, that, before a
Change in Control Event, a reduction that applies generally to all employees of
the Employer, for example, a reduction or elimination of the employer matching
contribution or profit sharing contribution under The McCormick 401(k)
Retirement Plan, shall not be Good Reason; or

(4)
Relocation of the Participant’s principal workplace to a location which is more
than 50 miles from the Participant’s previous principal workplace.

(dd)
Hypothetical Investment. An investment fund or benchmark made available to
Participants by the Committee for purposes of valuing amounts credited under the
Plan. The Committee shall have the discretion to offer a Hypothetical Investment
that is intended to track the returns of the Common Stock of the Company
(“Stock”).

(ee)
Interim Distribution Date. The first day of any calendar year, selected by the
Participant, upon which the designated portion of Contributions (as well as any
appreciation or depreciation of such amounts due to Investment Adjustments)
attributable to a given Plan Year shall be distributed. A Participant shall be
permitted to have only one Interim Distribution Date with respect to Deferral
Contributions, Matching Contributions, Non-Elective Contributions, Transition
Credits, and Discretionary Contributions for any Plan Year, but shall be
permitted to have separate Interim Distribution Dates with respect to
Contributions for different Plan Years. In addition, the Committee can designate
a different Interim Distribution Date for Discretionary Contributions.

(ff)
Investment Adjustment(s). Any appreciation credited to (as income or gains) or
depreciation deducted from (as expenses or losses) a Participant’s Deferral
Contribution



McCormick Non-Qualified Retirement Savings Plan
 
Page 8

--------------------------------------------------------------------------------




Account, Matching Contribution Account, Non-Elective Contribution Account,
Transition Credit Account, and/or Discretionary Contribution Account in
accordance with such Participant’s selection of Hypothetical Investments.
(gg)
Matching Contribution. The amount, if any, credited by the Employer to the
Participant’s Matching Contribution Account in accordance with the terms of the
Plan.

(hh)
Matching Contribution Account. A Participant’s aggregate Matching Contributions,
as adjusted to reflect any appreciation (or depreciation) due to Investment
Adjustments and prior distributions and withdrawals.

(ii)
Non-Elective Contribution. The amount, if any, credited by the Employer to the
Participant’s Non-Elective Contribution Account in accordance with the terms of
the Plan.

(jj)
Non-Elective Contribution Account. A Participant’s aggregate Non-Elective
Contributions, as adjusted to reflect any appreciation (or depreciation) due to
Investment Adjustments and prior distributions and withdrawals.

(kk)
Participant. Any Eligible Employee or member of the Board who (1) is eligible to
participate in the Plan in accordance with Section 3.1, and (2) elects to
participate in the Plan in accordance with Section 3.2.

(ll)
Plan. McCormick & Company Non-Qualified Retirement Savings Plan.

(mm)
Plan Year. A 12-month period commencing January 1 and ending December 31 of the
same calendar year. Accordingly, Plan quarters shall commence on January 1,
April 1, July 1 and October 1 of each year.

(nn)
Qualifying Termination. The involuntary termination of a Participant’s
employment by the Employer (other than for Cause, or due to death or Disability,
or, before a Change in Control Event, for performance reasons) or the voluntary
termination of a Participant’s employment for Good Reason, and that is not a
Change in Control Termination. A Participant who has been notified by the
Employer of his termination of employment does not have a Qualifying Termination
until the effective date of such termination as established by the Employer. Any
Participant who terminates employment with the Employer voluntarily without Good
Reason (or is terminated involuntarily for Cause, or due to death or Disability,
or, before a Change in Control, for performance reasons) before the effective
date of the Participant’s termination established by the Employer has not had a
Qualifying Termination. The termination of employment at the end of a leave of
absence or period of short- or long-term disability as a result of a
Participant’s inability or failure to return to his prior position in accordance
with applicable law is not an involuntary termination of employment, except to
the extent required by law.

(oo)
Retirement. The earlier of (1) the date on which the Participant has attained at
least age 55, or (2) the date on which the Participant becomes “Totally and
Permanently Disabled” within the meaning of the Company’s long-term disability
plan.

(pp)
Section 401(a)(17) Limit. The limit set forth in Section 401(a)(17) of the Code
($270,000 in 2017).



McCormick Non-Qualified Retirement Savings Plan
 
Page 9

--------------------------------------------------------------------------------




(qq)
Separation from Service. A termination of a Participant’s employment
relationship with the Employers that constitutes a “separation from service”
within the meaning of Section 409A of the Code.

(rr)
Total Compensation. The sum of Base Annual Compensation and Bonus paid during a
Plan Year.

(ss)
Transition Credit. The amount, if any, credited by the Employer to the
Participant’s Transition Credit Account in accordance with the terms of the
Plan.

(tt)
Transition Credit Account. A Participant’s aggregate Transition Credits, as
adjusted to reflect any appreciation (or depreciation) due to Investment
Adjustments and prior distributions and withdrawals.

(uu)
Trust. The McCormick & Company, Incorporated Deferred Compensation Plan Trust or
such other trust as may be established by an Employer to fund benefits under
this Plan. The Plan, notwithstanding the creation of the Trust, is intended to
be unfunded for purposes of the Code and Title I of ERISA. The Trust shall
maintain separate subaccounts for each of the Frozen Non-Qualified Plans and
this Plan.

(vv)
Vested Account Balance. As of any given measurement date called for under the
Plan, the sum of the following: (1) the balance of the Participant’s Deferral
Contribution Account, (2) the balance of the Participant’s Matching Contribution
Account, (3) the vested portion of the Participant’s Non-Elective Contribution
Account, (4) the vested portion of the Participant’s Transition Credit Account,
and (5) the vested portion of the balance of the Participant’s Discretionary
Contribution Account, as such accounts have been adjusted to reflect all
applicable Investment Adjustments and all prior withdrawals and distributions.



McCormick Non-Qualified Retirement Savings Plan
 
Page 10

--------------------------------------------------------------------------------





Section 2.2.    Construction.
For purposes of the Plan, unless the contrary is clearly indicated by the
context,
(a)
the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

(b)
the use of the singular shall also include within its meaning the plural and
vice versa,

(c)
the word “include” shall mean to include without limitation, and

(d)
the captions of the articles, sections, or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
its provisions.



McCormick Non-Qualified Retirement Savings Plan
 
Page 11

--------------------------------------------------------------------------------





Article 3. Eligibility and Participation

Section 3.1.    Eligibility, Selection by Committee.
Eligible Employees shall be eligible to participate in the Plan if they are
either (1) in Grade 65 or higher or (2) chosen by the applicable Employer to
participate in the Plan and approved for such participation by the Committee.
Directors are eligible to participate in the Plan by making Deferral
Contributions, but are not eligible to receive Employer Contributions.
(a)
Deferral Contributions. Participants and Directors are eligible to make Deferral
Contributions.

(b)
Matching Contributions and Non-Elective Contributions. Participants (excluding
Directors) who earn Total Compensation that exceeds the Section 401(a)(17) Limit
from an Employer during a Plan Year, shall be eligible to receive Matching
Contributions and Non-Elective Contributions for that Plan Year.

(c)
Transition Credits. Participants (excluding Directors) who are participating in
the Senior Executive Program, Executive Program, or Management Program of the DB
SERP on January 31, 2017, shall be eligible for Transition Credits.

(d)
Discretionary Contributions. The Employer shall have sole discretion to
determine with respect to each Plan Year which Participants (excluding
Directors), if any, shall be eligible for a Discretionary Contribution.


Section 3.2.    Commencement of Participation.
(a)
An Eligible Employee who has satisfied the requirements of Section 3.1 and met
all enrollment requirements established by the Committee shall commence
participation in the Plan as of the date established by the Committee.

(b)
If a Participant fails to meet all such requirements within the specified time
period with respect to any Plan Year, the Participant shall not be eligible to
make any Deferral Contributions or receive any Employer Contributions during
that Plan Year.


Section 3.3.    Reemployment
If a Participant has a Separation from Service and is subsequently reemployed
with an Employer, he will become a Participant in accordance with the provisions
of Section 3.2. Any unvested Account Balance that was forfeited in accordance
with Section 4.12 (“Forfeitures”) will not be reinstated following rehire.

Section 3.4.    Change of Employment Category
During any period in which a Participant remains in the employ of the Employer,
but ceases to be an Eligible Employee or to satisfy the requirements in Section
3.1 (“Eligibility, Selection by Committee”) (an “Ineligible Employee”), he will
continue to vest in his Account Balance in accordance with Section 4.11
(“Vesting”); however, Deferral Contributions and Employer Contributions will
terminate as follows:


McCormick Non-Qualified Retirement Savings Plan
 
Page 12

--------------------------------------------------------------------------------




(a)
Any Deferral Contribution election in place for the Plan Year in which a
Participant becomes an Ineligible Employee shall remain in effect for the
duration of the Plan Year in accordance with Section 4.2 (“Deferral Contribution
Elections”).

(b)
If the Participant becomes an Ineligible Employee after May 30, his Deferral
Contribution election will remain in place with respect to Total Compensation
paid in the Plan Year following the Plan Year in which he becomes an Ineligible
Employee.

(c)
The Participant will remain eligible for Employer Contributions through the end
of the Plan Year in which his Deferral Contribution election terminates under
subsections (a) and (b), above; provided that he otherwise satisfies the
requirements for such Employer Contributions.


Section 3.5.    Termination of Participation
Once a person has become a Participant, he shall continue to be a Participant
until all benefits due him and his Beneficiaries under the Plan have been
distributed in full. Once all benefits due a Participant and his Beneficiaries
under the Plan have been distributed in full (or forfeited), the Participant
shall cease to be a Participant.


McCormick Non-Qualified Retirement Savings Plan
 
Page 13

--------------------------------------------------------------------------------





Article 4. Contributions and Accounts

Section 4.1.    Deferral Contributions.
(a)
Amounts Eligible for Deferral. Subject to Section 4.1(b) and (c):

(1)
Total Compensation at or below Section 401(a)(17) Limit. A Participant (other
than a Director) may designate a whole percentage to be deducted from his Total
Compensation that is equal to or below the Section 401(a)(17) Limit. Such amount
shall be deducted from each regularly scheduled payment of Base Annual
Compensation and from any Bonus payment before the Participant’s Total
Compensation reaches the Section 401(a)(17) Limit.

(2)
Total Compensation above Section 401(a)(17) Limit. A Participant (other than a
Director) may designate a whole percentage to be deducted from his Total
Compensation that exceeds the Section 401(a)(17) Limit, if any. Such amount, if
any, shall be deducted from each regularly scheduled payment of Base Annual
Compensation and from any Bonus payment after the Participant’s Total
Compensation reaches the Section 401(a)(17) Limit.

(3)
Directors’ Fees. A Participant who is a Director may designate a whole
percentage (or, if permitted by the Committee, a fixed dollar amount) to be
deducted from his directors’ fees. Such amount shall be deducted from each
regularly scheduled payment of directors’ fees.

(b)
Minimum Deferral.

For any Plan Year, no deferral election (whether above or below the Section
401(a)(17) Limit) shall be valid unless it is at least equal to 5% for the Plan
Year beginning January 1, 2018, and 6% for all Plan Years beginning on or after
January 1, 2019.
If an Election Form is submitted which would yield less than the stated minimum
amounts, the amount deferred shall be zero.
(c)
Maximum Deferral.

For any Plan Year, no deferral election shall be valid to the extent that it
exceeds the following maximum percentages:
Type of Compensation
Maximum Deferral Percentage
Total Compensation
80%
Directors’ Fees
100%



If an Election Form is submitted which would yield more than the stated maximum
amounts, the amount deferred shall be the maximum amount as set forth above.
(d)
Time of Crediting Deferral Contributions.



McCormick Non-Qualified Retirement Savings Plan
 
Page 14

--------------------------------------------------------------------------------




Deferral Contributions shall be deemed to be made to the Plan by the Participant
as soon as practicable after the date the Participant would have received such
compensation had it not been deferred pursuant to the Plan.

Section 4.2.    Deferral Contribution Elections.
(a)
Subject to the requirements of this Article 4, a Participant may elect to defer
the receipt of Total Compensation during any Plan Year.

(b)
The Participant’s intent to defer shall be evidenced by an annual Election Form,
completed and submitted (either electronically or in writing) to the Committee
or its designee in accordance with such procedures and time frames as may be
established by the Committee.

(c)
Amounts deferred by a Participant with respect to a given Plan Year shall be
referred to collectively as Deferral Contributions and shall be credited to a
Deferral Contribution Account established in the name of the Participant. The
Deferral Contribution Account shall be used solely as a device for the
measurement of amounts to be paid to the Participant under the Plan. The
Deferral Contribution Account shall not be, constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to any such account shall not be considered “plan
assets” for ERISA purposes. The Deferral Contribution Account merely provides a
record of the bookkeeping entries relating to the benefits that the Employer
intends to provide to the Participant and shall thus reflect a mere unsecured
promise to pay such amounts in the future.

(d)
Except with respect to a newly eligible Participant, as provided in subsection
(e), below, the Election Form must be submitted by May 30 of the Plan Year
preceding the Plan Year during which the Total Compensation will be paid in
order to comply with the requirement in Treas. Reg. § 1.409A-2(a)(8) that
elections with respect to deferrals of Bonus that constitute “performance-based
compensation” within the meaning of Section 409A of the Code be submitted at
least six months before the end of the applicable performance cycle.

(e)
A newly eligible Participant shall be permitted to defer Base Annual
Compensation and Bonus as follows:

(1)
Compensation Paid in Plan Year in which Participant Becomes Eligible. A newly
eligible Participant cannot elect to defer Total Compensation paid in the Plan
Year in which he becomes eligible.

(2)
Compensation Paid in Plan Year Following Plan Year in which Participant Becomes
Eligible.

(A)
After May 30. If a newly eligible Participant becomes eligible after May 30, he
cannot elect to defer Total Compensation paid during the Plan Year following the
Plan Year in which he becomes eligible.

(B)
On or Before May 30. If a newly eligible Participant becomes eligible on or
before May 30, he will submit an Election Form, in accordance with



McCormick Non-Qualified Retirement Savings Plan
 
Page 15

--------------------------------------------------------------------------------




subsection (d), above, solely with respect to Base Annual Compensation paid
during the Plan Year following the Plan Year in which he becomes eligible. A
newly eligible Participant cannot elect to defer Bonus that is paid in the Plan
Year following the Plan Year in which he first becomes eligible.
(f)
An Election Form shall remain in effect, notwithstanding any change in the
Participant’s Base Annual Compensation and Bonuses, until changed or terminated
in accordance with this Section 4.2 or Section 4.3 (“Suspension of Deferrals”).
For the avoidance of doubt, to increase, decrease, or terminate his Deferral
Contribution election, Election Forms must be filed by May 30 of the Plan Year
preceding the Plan Year during which the Total Compensation will be paid. If a
Participant becomes an Ineligible Employee after May 30, as described in Section
3.4 (“Change of Employment Category”), his Deferral Contribution election will
remain in place with respect to Total Compensation paid in the Plan Year
following the Plan Year in which he becomes an Ineligible Employee.

(g)
If a Participant fails to submit an Election Form or fails to submit such form
on a timely basis (and one is not already in effect in accordance with
subsection (f), above) with respect to Total Compensation for a Plan Year, the
Participant shall not make Deferral Contributions with respect to Total
Compensation paid during that Plan Year.

(h)
Except to the extent specifically permitted under Section 409A of the Code, a
Participant’s Election Form with respect to Total Compensation is irrevocable
once that election period ends and may not be changed until the following
election period.


Section 4.3.    Suspension of Deferrals.
(a)
Financial Emergencies. If a Participant experiences a Financial Emergency, the
Participant may petition the Committee to suspend any deferrals required to be
made by the Participant pursuant to his current Election Form. The Committee
shall determine whether to approve the Participant’s petition. If the petition
for a suspension is approved, suspension shall commence upon the date of
approval and shall continue until the end of the Plan Year during which the
Financial Emergency occurs.

(b)
Disability. If a Participant is deemed to have suffered a Disability, any
current Election Form of the Participant shall automatically be suspended and no
further deferrals shall be required to be made by the Participant pursuant to
his current Election Form as of the date on which the Participant incurs the
Disability.

(c)
Discretionary Contributions. If a Participant’s Deferral Contributions are
suspended pursuant to Section 4.3(a) or (b), the Committee may also suspend the
Participant’s eligibility for Discretionary Contributions, Non-Elective
Contributions, and Transition Credits.


Section 4.4.    Matching Contributions.
(a)
2018 Plan Year. For the Plan Year beginning January 1, 2018, the Employer shall
make a Matching Contribution to the Plan with respect to each payroll period on
behalf of each Participant who satisfies the eligibility requirements in Section
3.1(b), in an amount equal to (A) 100% of the Participant’s Deferral
Contributions with respect to Total



McCormick Non-Qualified Retirement Savings Plan
 
Page 16

--------------------------------------------------------------------------------




Compensation that exceeds the Section 401(a)(17) Limit, to the extent that such
Deferral Contributions do not exceed 3% of the Participant’s Total Compensation;
and (B) 50% of the Participant’s Deferral Contributions with respect to Total
Compensation that exceeds the Section 401(a)(17) Limit, to the extent that such
Deferral Contributions do not exceed 2% of the Participant’s Total Compensation.
(b)
2019 Plan Year and Beyond. For Plan Years beginning on and after January 1,
2019, the Employer shall make a Matching Contribution to the Plan with respect
to each payroll period on behalf of each Participant who satisfies the
eligibility requirements in Section 3.1(b), in an amount equal to (A) 100% of
the Participant’s Deferral Contributions with respect to Total Compensation that
exceeds the Section 401(a)(17) Limit, to the extent that such Deferral
Contributions do not exceed 3% of the Participant’s Total Compensation; and
(B) 66-2/3% of the Participant’s Deferral Contributions with respect to Total
Compensation that exceeds the Section 401(a)(17) Limit, to the extent that such
Deferral Contributions do not exceed 3% of the Participant’s Total Compensation.

(c)
True-up. At the end of each Plan Year the Committee shall re-determine any
Matching Contribution for each Participant based on the Participant’s Total
Compensation paid during the Plan Year in accordance with the Matching
Contribution formula in subsection (a) or (b) above, as applicable. Any
Participant for whom any Matching Contribution has not been sufficiently made in
accordance with the Matching Contribution formula shall receive an additional
Matching Contribution so that the total Deferral Contributions for the Plan Year
reflected as a percentage of Total Compensation paid during the Plan Year are
matched in accordance with the applicable Matching Contribution formula
(“true-up” of Matching Contributions).

(d)
Last Day Requirement. A Participant must be employed by an Employer on December
31 of the applicable Plan Year to receive a true-up in accordance with
subsection (c) above, unless Separation of Service is due to Retirement or
death.

(e)
Hypothetical Account. The Matching Contribution Account shall be used solely as
a device for the measurement of amounts to be paid to the Participant under the
Plan. The Matching Contribution Account shall not be, constitute or be treated
as an escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to such an account shall not be considered “plan
assets” for ERISA purposes. The Matching Contribution Account merely provides a
record of the bookkeeping entries relating to the benefits that the Employer
intends to provide to the Participant and shall thus reflect a mere unsecured
promise to pay such amounts in the future.


Section 4.5.    Non-Elective Contributions.
(a)
2017 Plan Year. The Employer shall make a Non-Elective Contribution to the Plan
on behalf of each Participant who satisfies the eligibility requirements in
Section 3.1(b), in an amount equal to 7% of the Participant’s Total Compensation
paid during the period beginning February 1, 2017 and ending December 31, 2017,
that exceeds the Section 401(a)(17) Limit.

(b)
2018 Plan Year and Beyond. For each Plan Year beginning on and after January 1,
2018, the Employer shall make a Non-Elective Contribution to the Plan on behalf
of each Participant who satisfies the eligibility requirements in Section
3.1(b), in an amount equal



McCormick Non-Qualified Retirement Savings Plan
 
Page 17

--------------------------------------------------------------------------------




to 3% of the Participant’s Total Compensation paid during the applicable Plan
Year that exceeds the Section 401(a)(17) Limit.
(c)
Last Day Requirement. A Participant must be employed by an Employer on December
31 of the applicable Plan Year to receive a Non-Elective Contribution, unless
Separation of Service is due to Retirement or death.

(d)
Newly Eligible Participant. Non-Elective Contributions shall be calculated
taking into account only Total Compensation paid after a Participant becomes
eligible to participate in the Plan.

(e)
Hypothetical Account. The Non-Elective Contribution Account shall be used solely
as a device for the measurement of amounts to be paid to the Participant under
the Plan. The Non-Elective Contribution Account shall not be, constitute or be
treated as an escrow, trust fund, or any other type of funded account for Code
or ERISA purposes, and amounts credited to such an account shall not be
considered “plan assets” for ERISA purposes. The Non-Elective Contribution
Account merely provides a record of the bookkeeping entries relating to the
benefits that the Employer intends to provide to the Participant and shall thus
reflect a mere unsecured promise to pay such amounts in the future.


Section 4.6.    Transition Credits.
(a)
Amount. The Employer shall make a Transition Credit to the Plan on behalf of
each Participant who satisfies the eligibility requirements in Section 3.1(c) in
the following amount:

(1)
For the 2017 Plan Year, the Applicable Percentage multiplied by the
Participant’s Total Compensation paid during the period beginning February 1,
2017 and ending December 31, 2017, that exceeds eleven twelfths of the Section
401(a)(17) Limit.

(2)
For the 2018 Plan Year, the sum of (A) the Applicable Percentage based on a
Participant’s Points determined at midnight Eastern Standard Time on January 31,
2017, under subsection (c) below, multiplied by the Participant’s Total
Compensation paid during the period beginning on January 1, 2018 and ending
November 30, 2018, that exceeds the Section 401(a)(17) Limit for the Plan Year,
and (B) the Applicable Percentage based on a Participant’s Points determined at
midnight Eastern Standard Time on November 30, 2018, under subsection (c) below,
multiplied by the Participant’s Total Compensation paid during the period
beginning on December 1, 2018 and ending December 31, 2018, to the extent the
Total Compensation for such period, when added to the Total Compensation paid
during the period January 1, 2018, to November 30, 2018, exceeds the Section
401(a)(17) Limit for the Plan Year.

(3)
For the 2019 Plan Year, the Applicable Percentage multiplied by the
Participant’s Total Compensation paid during the 2019 Plan Year that exceeds the
Section 401(a)(17) Limit.



McCormick Non-Qualified Retirement Savings Plan
 
Page 18

--------------------------------------------------------------------------------




(4)
For the 2020 Plan Year, the Applicable Percentage multiplied by the
Participant’s Total Compensation paid during the period beginning January 1,
2020 and ending November 30, 2020, that exceeds eleven twelfths of the Section
401(a)(17) Limit.

(b)
Applicable Percentage. The Applicable Percentage is the percentage specified in
the following table:

Points
Applicable Percentage for Participants who first became eligible to participate
in the McCormick Pension Plan before December 1, 2001
Applicable Percentage for Participants who first became eligible to participate
in the McCormick Pension Plan on or after December 1, 2001
Less than 55
2%
0%
55 to 64
3%
1%
65 to 74
4%
2%
75 to 84
6%
3%
85 or more
8%
4%



(c)
Points. A Participant’s Points shall equal the sum of his age and whole years of
Benefit Service under the McCormick Pension Plan at midnight Eastern Standard
Time on January 31, 2017. Points will be recalculated at midnight Eastern
Standard Time on November 30, 2018.

(d)
Last Day Requirement. A Participant must be employed by an Employer on December
31 of the applicable Plan Year to receive a Transition Credit, unless Separation
of Service is due to Retirement or death.

(e)
Newly Eligible Participant. Transition Credits shall be calculated taking into
account only Total Compensation paid after a Participant becomes eligible to
participate in the Plan.

(f)
Hypothetical Account. The Transition Credit Account shall be used solely as a
device for the measurement of amounts to be paid to the Participant under the
Plan. The Transition Credit Account shall not be, constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to such an account shall not be considered “plan
assets” for ERISA purposes. The Transition Credit Account merely provides a
record of the bookkeeping entries relating to the benefits that the Employer
intends to provide to the Participant and shall thus reflect a mere unsecured
promise to pay such amounts in the future.


Section 4.7.    Discretionary Contributions.
(a)
A Participant may be credited with Discretionary Contributions for any Plan Year
in which such amounts are declared by the applicable Employer with respect to
the Participant. Such Discretionary Contributions shall be credited to a
Discretionary Contribution Account in the name of the Participant.



McCormick Non-Qualified Retirement Savings Plan
 
Page 19

--------------------------------------------------------------------------------




(b)
The applicable Employer shall have sole discretion to determine with respect to
each Plan Year and each Participant (1) whether any Discretionary Contribution
was declared with respect to the Participant, (2) the amount of such
Discretionary Contribution, (3) the date as of which such Discretionary
Contribution shall be credited to a Participant’s Discretionary Contribution
Account, and (4) any other condition (such as a vesting schedule or time and
form of payment that differs from those set forth in Section 4.11(e) and Article
5) that applies with respect to such Discretionary Contribution.

(c)
The Discretionary Contribution Account shall be used solely as a device for the
measurement of amounts to be paid to the Participant under the Plan. The
Discretionary Contribution Account shall not be, constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to such an account shall not be considered “plan
assets” for ERISA purposes. The Discretionary Contribution Account merely
provides a record of the bookkeeping entries relating to the benefits that the
Employer intends to provide to the Participant and shall thus reflect a mere
unsecured promise to pay such amounts in the future.


Section 4.8.    Selection of Hypothetical Investments.
(a)
Hypothetical Investments. The Committee shall provide each Participant with a
list of Hypothetical Investments available under the Plan. From time to time,
the Committee may revise the Hypothetical Investments available within the Plan.

(b)
Investment Forms. The Participant shall, via his Investment Allocation Form(s)
and his Investment Re-Allocation Form(s), select one or more Hypothetical
Investments among which his various contributions shall be allocated.

(1)
Investment Allocation Form. The document that (A) shall apply with respect to
those Contributions made to the Plan after the effective date of the Investment
Allocation Form but before the effective date of a timely filed subsequent
Investment Allocation Form and (B) shall determine the manner in which such
Contributions shall be initially allocated by the Participant among the various
Hypothetical Investments within the Plan. A new Investment Allocation Form may
be submitted by the Participant in written or electronic format, at such times
and according to such procedures as the Committee shall establish.

(2)
Investment Re-allocation Form. The document required by the Committee that shall
re-direct the manner in which earlier Contributions, as well as any appreciation
(or depreciation) to-date, are invested within the Hypothetical Investments
available in the Plan. An Investment Re-Allocation Form may be submitted by the
Participant in written or electronic format, at such times and according to such
procedures as the Committee shall establish.

(c)
Investment Selections. All Hypothetical Investment selections must be
denominated in whole percentages unless the Committee determines that lower
increments (or whole dollar amounts) are acceptable. A Participant may make
changes in his selected Hypothetical Investments on a daily basis via submission
of a new Investment Allocation Form or submission of a new Investment
Re-Allocation Form. A Participant shall be permitted to increase or decrease an
allocation with respect to Stock in accordance with



McCormick Non-Qualified Retirement Savings Plan
 
Page 20

--------------------------------------------------------------------------------




such rules, regulations, and procedures as the Committee or its designee may
establish from time to time.
(d)
Default Investment. Any Participant who does not have on file a valid selection
of Hypothetical Investments for his Account Balance shall be deemed to have
elected to invest any portion for which there is no valid selection in the
Hypothetical Investment that the Committee selects for this purpose.


Section 4.9.    Adjustment of Participant Accounts.
(a)
Adjustment. While a Participant’s accounts do not represent the Participant’s
ownership of, or any ownership interest in, any particular assets, the
Participant’s accounts shall be adjusted in accordance with the Hypothetical
Investment(s) chosen by the Participant on his Investment Allocation Form or
Investment Re-Allocation Form, subject to the conditions and procedures set
forth herein or established by the Committee.

(b)
Investment of Earnings. Any cash earnings generated under a Hypothetical
Investment (such as hypothetical interest and cash dividends) shall, in the
Committee’s sole discretion, either be deemed to be reinvested in that
Hypothetical Investment or reinvested in one or more other Hypothetical
Investment(s) designated by the Committee.

(c)
Valuation. All notional acquisitions and dispositions of Hypothetical
Investments that occur within a Participant’s accounts, pursuant to the terms of
the Plan, shall be deemed to occur at such times as the Committee shall
determine to be administratively feasible and the Participant’s accounts shall
be adjusted accordingly. Accordingly, if a distribution or re-allocation must
occur pursuant to the terms of the Plan and all or some portion of the Account
Balance must be valued in connection with such distribution or re-allocation (to
reflect Investment Adjustments), the Committee may, unless otherwise provided
for in the Plan, select a date or dates that shall be used for valuation
purposes.

(d)
Change in Control Event. Notwithstanding anything in the Plan to the contrary,
any Investment Adjustments made to any Participants’ accounts following a Change
in Control Event shall be made in a manner no less favorable to Participants
than the practices and procedures employed under the Plan, or as otherwise in
effect, as of the date of the Change in Control Event.


Section 4.10.    Withholding of Taxes.
(a)
Annual Withholding from Compensation.

(1)
Immediately Vested Contributions. For any Plan Year in which Contributions are
credited under the Plan and are either immediately vested (such as Deferral
Contributions and Matching Contributions) or vest during the Plan Year in which
they are contributed, the Employer shall withhold the Participant’s share of
FICA and other employment taxes attributable to such Contributions from the
portion of the Participant’s Base Annual Compensation and/or Bonus not deferred.
If deemed appropriate by the Committee, the Committee may reduce the amount
deferred pursuant to the Participant’s Election Form where necessary to
facilitate compliance with applicable withholding requirements.



McCormick Non-Qualified Retirement Savings Plan
 
Page 21

--------------------------------------------------------------------------------




(2)
Not Immediately Vested Contributions. For any Plan Year in which previously
unvested Employer Contributions vest and become nonforfeitable under the Plan,
the Employer shall withhold the Participant’s share of FICA and other employment
taxes attributable to such Employer Contributions and any appreciation (or
depreciation) attributable to such contributions due to Investment Adjustments,
from the portion of the Participant’s Base Annual Compensation not deferred. If
deemed appropriate by the Committee, the Committee may reduce the amount
deferred pursuant to the Participant’s Election Form where necessary to
facilitate compliance with applicable withholding requirements.

(b)
Withholding from Benefit Distributions. The Participant’s Employer (or the
trustee of the Trust, as applicable), shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes required to be withheld in connection with such payments, in amounts
and in a manner to be determined in the sole discretion of the Employer (or the
trustee of the Trust, as applicable).


Section 4.11.    Vesting.
(a)
Deferral Contributions. The Participant shall at all times be one hundred
percent (100%) vested in all Deferral Contributions, adjusted to reflect any
appreciation (or depreciation) specifically attributable to such contributions
due to Investment Adjustments.

(b)
Matching Contributions. The Participant shall at all times be one hundred
percent (100%) vested in all Matching Contributions, adjusted to reflect any
appreciation (or depreciation) specifically attributable to such contributions
due to Investment Adjustments.

(c)
Non-Elective Contributions. A Participant shall not vest in his Non-Elective
Contributions, adjusted to reflect any appreciation (or depreciation)
specifically attributable to such contributions due to Investment Adjustments,
until the earlier of (1) the date on which the Participant completes three years
of service under The McCormick 401(k) Retirement Plan or (2) the date on which
the Participant has attained at least age 55.

(d)
Transition Credits. A Participant shall not vest in his Transition Credits,
adjusted to reflect any appreciation (or depreciation) specifically attributable
to such contributions due to Investment Adjustments, until the earlier of
(1) the date on which the Participant completes three years of service under The
McCormick 401(k) Retirement Plan or (2) the date on which the Participant has
attained at least age 55.

(e)
Discretionary Contributions. Unless otherwise specified by the Committee at the
time the Discretionary Contribution is made, a Participant shall not vest in his
Discretionary Contributions, adjusted to reflect any appreciation (or
depreciation) specifically attributable to such contributions due to Investment
Adjustments, until the earlier of (1) the date on which the Participant
completes three years of service under The McCormick 401(k) Retirement Plan or
(2) the date on which the Participant has attained at least age 55.



McCormick Non-Qualified Retirement Savings Plan
 
Page 22

--------------------------------------------------------------------------------




(f)
Accelerated Vesting.

(1)
Qualifying Termination, Death, or Disability. If a Participant has a Qualifying
Termination or a Separation from Service as a result of death or Disability, the
portion of such Participant’s unvested Account Balance that would have vested in
the twelve-month period (eighteen-month period for the CEO) beginning on the
date immediately preceding the date of such Participant’s Qualifying Termination
or Separation from Service as a result of death or Disability, shall vest and
become nonforfeitable on the first day of such twelve-month period
(eighteen-month period for the CEO). Any portion of the Participant’s unvested
Account Balance that does not vest under the preceding sentence, shall be
forfeited in accordance with Section 4.12 (“Forfeitures”).

(2)
Change in Control Termination. If a Participant has a Change in Control
Termination, the Participant’s unvested Account Balance shall vest and become
nonforfeitable on the date immediately preceding the date of such Participant’s
Separation from Service.

(3)
Plan Termination Following a Change in Control. If the Plan is terminated
following a Change in Control Event, Participants’ unvested Account Balances
shall vest and become nonforfeitable as of the date of such Change in Control
Event.


Section 4.12.    Forfeitures
Except as provided in Section 4.11(f) (“Accelerated Vesting”), if a Participant
incurs a Separation from Service other than at a time when he is fully vested,
he will forfeit any then unvested Account Balance. The aggregate of any
forfeitures occurring in a Plan Year shall be returned to, or retained by, the
Employer.


McCormick Non-Qualified Retirement Savings Plan
 
Page 23

--------------------------------------------------------------------------------





Article 5. Payments from the Plan

Section 5.1.    Default Time and Forms of Payment.
Except as provided in Section 5.2 (“Election of Alternate Time or Form of
Payment”) or Section 5.3 (“Cash Out of Small Benefits”) a Participant’s Vested
Account Balance shall be paid in a lump sum on the date that is six months after
the Participant’s Separation from Service.

Section 5.2.    Election of Alternate Time or Form of Payment.
(a)
In General. Except as provided in Section 5.3 (“Cash Out of Small Benefits”), if
the Participant has a valid election on file with the Company as to the time and
form of payment for his Contributions, payment of such Contributions and any
appreciation or depreciation of such Contributions due to Investment Adjustments
shall be paid at the time and in the form designated in his election. Valid
elections shall remain in effect until changed in accordance with subsections
(b) and (c), below.

(b)
Initial Election.

(1)
The Participant may elect a time and/or form of payment for his Contributions
under the Plan from among the different alternatives available under the Plan as
provided in Section 5.4 (“Forms of Payment”).

(2)
When the Participant submits his Election Form(s) in accordance with the
requirements of Section 4.2 (“Deferral Contribution Elections”) for a Plan Year,
he shall specify the time and form of payment that shall apply with respect to
the deferrals of Total Compensation for that Plan Year that are to be deferred
pursuant to the Election Form submitted. A Participant’s time and form of
payment election shall also apply to all Employer Contributions made for that
Plan Year, except as otherwise provided with respect to Discretionary
Contributions. The Participant may elect a different time and/or form of payment
for different Plan Years.

(c)
Changes to Election. A Participant may file an election to change the timing or
form of the payment of his Contributions for a Plan Year and any appreciation or
depreciation of such amount due to Investment Adjustments at the time and in the
manner designated by the Committee, subject to the following conditions:

(1)
the election to change the time or form of payment shall not take effect until
twelve (12) months after the election is made;

(2)
the election to change the time or form of payment must be filed at least twelve
(12) months prior to the date on which payments to the Participant are otherwise
scheduled to commence; and

(3)
the first payment with respect to which such election to change the form of
payment is made must be deferred for a period of five (5) years from the date
such payment would otherwise have been made.



McCormick Non-Qualified Retirement Savings Plan
 
Page 24

--------------------------------------------------------------------------------




For purposes of this Section 5.2(c), a series of installment payments shall be
treated as a single payment.

Section 5.3.    Cash Out of Small Benefits.
Notwithstanding any elections to the contrary, if a Participant’s Vested Account
Balance on the date of his Separation from Service is less than the limit set
forth in Section 402(g) of the Code ($18,000 in 2017), the benefit shall be paid
in a lump sum on the date that is six (6) months after the Participant’s
Separation from Service.

Section 5.4.    Forms of Payment.
Payment of a Participant’s Vested Account Balance may be payable in the form of
annual installments over 5, 10, 15 or 20 years, a lump sum, or any other form of
payment permitted by the Committee. If benefits are paid in the form of
installments, the amount of each payment shall equal the portion of the
Participant’s Vested Account Balance that is subject to the election to be paid
in installments at the time the payment is made multiplied by a fraction, the
numerator of which is one and the denominator of which is the total number of
installment payments remaining to be made.

Section 5.5.    Time of Benefit Payments.
Except as provided in subsection (d) below (“Change in Control Event”), a
Participant’s Vested Account Balance (or portion thereof) that is not
distributed in accordance with Section 5.1 (“Default Time and Forms of Payment”)
or Section 5.3 (“Cash Out of Small Benefits”) shall be distributed upon the
earliest of the payment events listed as Section 5.5(a)-(c) below, as elected by
the Participant in accordance with Section 5.2 (“Election of Alternate Time or
Form of Payment”), and distributions shall be made at the time indicated for
each payment event as follows:
(a)
Separation from Service. If a Participant has elected to be paid in connection
with the Participant’s Separation from Service with respect to any
Contributions, payment of such Contributions and any appreciation or
depreciation of such amount due to Investment Adjustments shall commence on the
date of the Participant’s Separation from Service, except that any payments that
are scheduled to be made on or within the first six months after Separation from
Service shall be paid in one lump sum on the date that is six (6) months after
the Participant’s Separation from Service.

(b)
Disability. Any portion of a Participant’s Vested Account Balance that has not
begun to be paid as of the date that the Participant is determined to be
Disabled shall commence (in the case of installments) or be paid (in the case of
a lump sum) within thirty (30) days after the Participant is determined to be
Disabled.

(c)
Interim Distribution Date. If the Participant has elected an Interim
Distribution Date with respect to any Contributions, payment of such
Contributions and any appreciation or depreciation of such amount due to
Investment Adjustments shall commence within thirty (30) days after the earlier
of (1) such Interim Distribution Date or (2) the Participant’s Separation from
Service (subject to the six-month delay described in subsection (a) above).
Notwithstanding the prior sentence, in no event shall a Participant be permitted



McCormick Non-Qualified Retirement Savings Plan
 
Page 25

--------------------------------------------------------------------------------




to select an Interim Distribution Date that is less than four (4) years from the
date the election is made.
(d)
Change in Control Event. If a Participant’s Account Balance is vested in
accordance with Section 4.11(f)(2) (“Change in Control Termination”) or Section
4.11(f)(3) (“Plan Termination Following a Change in Control”), his Account
Balance shall be paid in a single lump sum within ten (10) days after the Change
in Control Event.

Notwithstanding the foregoing, the Committee may permit a Participant to elect
to be paid on the “earlier of” or the “later of” any of the permissible payment
dates set forth in this Section 5.5.

Section 5.6.    Withdrawal in the Event of a Financial Emergency.
A Participant who believes he has experienced a Financial Emergency may request
in writing a withdrawal of a portion of his Vested Account Balance (except
Stock) necessary to satisfy the emergency. The Committee shall determine (a)
whether a Financial Emergency has occurred, (b) the amount reasonably necessary
to satisfy the Financial Emergency (which may include amounts necessary to pay
any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution), and (c) the accounts from which
the withdrawal shall be made. If the Committee approves the petition for a
withdrawal, the distribution shall be made within thirty (30) days of the date
of approval by the Committee.

Section 5.7.    Medium of Distributions.
(a)
Medium. All distributions, other than distributions of amounts allocated to
Stock, shall be made in cash. The value of a fractional share of Stock shall in
all cases be distributed in cash.

(b)
Installment Distributions. Distributions made in installment payments will be
deemed to be made on a pro rata basis from each Hypothetical Investment in which
a Participant’s Account Balance is deemed to be invested pursuant to Section 4.8
(“Selection of Hypothetical Investments”). The Participant’s Account Balance
shall continue to be adjusted to reflect any appreciation (or depreciation) due
to Investment Adjustments in accordance with Section 4.9 (“Adjustment of
Participant Accounts”) up until the last business day preceding each installment
distribution.


Article 6. Death Benefits

Section 6.1.    Payments in the Event of Death.
(a)
Death Benefit. If the Participant dies before the payment date designated in
Article 5, the Participant’s Beneficiary shall receive the pre-retirement death
benefit described below and no other benefits shall be payable under the Plan.
If the Participant dies after installment payments have begun and before the
last installment payment has been made, the Participant’s Beneficiary shall
receive a lump sum payment of the remainder of Participant’s installment
payments.

(b)
Payment of Pre-Retirement Death Benefit. The pre-retirement death benefit shall
be a lump-sum payment equal to the Participant’s Vested Account Balance and
shall be made no later than sixty (60) days after the occurrence of the
Participant’s death.



McCormick Non-Qualified Retirement Savings Plan
 
Page 26

--------------------------------------------------------------------------------





Section 6.2.    Beneficiary.
Each Participant shall have the right, at any time, to designate a Beneficiary
or Beneficiaries to receive, in the event of the Participant’s death, those
benefits payable under the Plan. The Beneficiary(ies) designated under this Plan
may be the same as or different from the Beneficiary designation made under any
other plan of the Employer.

Section 6.3.    Beneficiary Designation; Change.
A Participant shall designate his Beneficiary by completing a Beneficiary
Designation Form, and returning it to the Committee or its designated agent, in
accordance with the Committee’s rules and procedures, as in effect from time to
time. A Participant shall have the right to change his Beneficiary by completing
and submitting to the Committee (or its designated agent) a revised Beneficiary
Designation Form in accordance with the Committee’s rules and procedures, as in
effect from time to time. Upon receipt by the Committee (or its designated
agent) of a revised Beneficiary Designation Form, all Beneficiary designations
previously filed shall be deemed canceled. The Committee shall rely on the last
Beneficiary Designation Form received by the Committee (or its designated agent)
prior to the Participant’s death.

Section 6.4.    Receipt.
No designation or change in designation of a Beneficiary shall be effective
until received and accepted by the Committee or its designated agent.

Section 6.5.    No Beneficiary Designation.
If a Participant fails to designate a Beneficiary as provided above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan shall be payable to
the estate of the Participant.

Section 6.6.    Doubt as to Beneficiary.
If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right to cause the
Participant’s Employer (or, if applicable, the trustee of the Trust) to withhold
such payments until this matter is resolved to the Committee’s satisfaction.

Section 6.7.    Discharge of Obligations.
The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and the
Participant’s Election Forms shall terminate upon such full payment of benefits.


McCormick Non-Qualified Retirement Savings Plan
 
Page 27

--------------------------------------------------------------------------------





Article 7. Administration of the Plan

Section 7.1.    Designation of Committee.
This Plan shall be administered by the Compensation Committee of the Board of
Directors or the Management Committee of the Company, as the case may be. The
Compensation Committee reviews and approves the participation and benefits for
the Company’s “executive officers,” as defined in the rules promulgated under
the Securities Exchange Act of 1934, as amended, and any other employees that it
designates. The Management Committee reviews and approves the participation and
benefits for all other executives. Members of the Management Committee may
participate in this Plan.

Section 7.2.    Authority of Committee.
The Committee shall have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (b) decide or resolve any and all questions
including interpretations of this Plan and facts that are relevant to the
administration of the Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or an Employer.

Section 7.3.    Agents.
In the administration of this Plan, the Committee may, from time to time, employ
or designate agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

Section 7.4.    Binding Effect of Decisions.
The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated by the Committee hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

Section 7.5.    Indemnity of Committee.
All Employers shall indemnify and hold harmless the members of the Committee,
and any employee to whom duties of the Committee may be delegated, against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members or any such employee, in which
case the member(s) or employee(s) who engaged in the misconduct shall not be
eligible for indemnification.

Section 7.6.    Employer Information.
To enable the Committee to perform its functions, each Employer shall supply
full and timely information to the Committee on all matters relating to the
compensation of its Participants, the


McCormick Non-Qualified Retirement Savings Plan
 
Page 28

--------------------------------------------------------------------------------




date and circumstances of the Disability, death or Separation from Service of
its Participants, and such other pertinent information as the Committee may
reasonably require.

Section 7.7.    Finality of Decisions.
Any actions taken hereunder, including any valuation of the amount, or
designation of a recipient, or any payment to be made hereunder, shall be
binding and conclusive on all persons for all purposes.


McCormick Non-Qualified Retirement Savings Plan
 
Page 29

--------------------------------------------------------------------------------





Article 8. Amendment and Termination

Section 8.1.    Amendment, Suspension, and Termination.
(a)
Subject to subsections (b), (c), and (d), below, the Company, or a committee
designated by the Company, may, at any time, amend, suspend, or terminate the
Plan in whole or in part with respect to any or all Employers. Subject to
subsections (b), (c), and (d), below, the Committee shall have the authority,
except to the extent corporate governance documents (including the Compensation
Committee Charter) or applicable law require the Board to adopt amendments to
the Plan, to adopt any amendments to the Plan that the Committee determines does
not materially increase the Company’s costs or expenses relating to the Plan;
provided that any action of the Committee to amend the Plan shall be in writing.

(b)
No amendment, suspension, or termination shall decrease or restrict the value of
a Participant’s Vested Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment, suspension,
or termination, unless such affected Participant or Beneficiary consents in
writing to such amendment.

(c)
Any resolution to amend, suspend, or terminate the Plan that is adopted or
becomes effective during the period beginning six (6) months before a Change in
Control Event and ending two (2) years after a Change in Control Event, shall
not adversely affect in a material way an individual who was a Participant or
Beneficiary as of immediately before the Change in Control Event, unless such
affected Participant or Beneficiary consents in writing to such amendment.

(d)
Notwithstanding the foregoing, either the Company or the Committee may amend the
Plan at any time to the extent necessary to avoid adverse consequences under any
applicable law. Any such amendment shall, to the maximum extent possible,
preserve the Plan’s benefits for all Participants and Beneficiaries.

(e)
Although the Employers anticipate that they will continue the Plan for an
indefinite period of time, there is no guarantee that any Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer, subject to subsections (b), (c), and (d), above, reserves the
right to discontinue its sponsorship of the Plan and to terminate the Plan, at
any time, with respect to its participating employees by action of its board of
directors.

(f)
Upon the termination of the Plan with respect to any Employer (and any other
plan required to be aggregated with this Plan pursuant to Section 409A of the
Code), the Company may, in its discretion, elect to distribute to each
Participant the full amount of his benefit under the Plan in a lump sum no
earlier than the 13th month and no later than the 24th month after the
termination of the Plan, provided that the termination of the Plan is not
proximate to a downturn in the Company’s financial health and the Company does
not adopt any new arrangement that would have been aggregated with the Plan
under Section 409A of the Code within three years following the date of the
Plan’s termination.



McCormick Non-Qualified Retirement Savings Plan
 
Page 30

--------------------------------------------------------------------------------





Section 8.2.    Effect of Payment.
The full payment of the applicable benefit under the provisions of the Plan
shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan and each of the Participant’s Election Forms shall
terminate.

Section 8.3.    Section 409A of the Code.
If the Company determines that any provision of the Plan is or might be
inconsistent with the restrictions imposed by Section 409A of the Code, such
provision shall be deemed to be amended to the extent that the Company
determines is necessary to bring it into compliance with Section 409A of the
Code. Any such deemed amendment shall be effective as of the earliest date such
amendment is necessary under Section 409A of the Code. No amendment or
termination pursuant to Section 8.1 (“Amendment, Suspension, and Termination”)
shall be effective to the extent that it would result in an imposition of any
additional income tax under Section 409A of the Code.


McCormick Non-Qualified Retirement Savings Plan
 
Page 31

--------------------------------------------------------------------------------





Article 9. Claims Procedures

Section 9.1.    Presentation of Claim.
Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
thirty (30) days after such notice was received by the Claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. Each claim must state with
particularity the determination desired by the Claimant.

Section 9.2.    Notification of Decision.
The Committee shall consider a Claimant’s claim and shall notify the Claimant in
writing or by electronic means:
(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and in that event, such notice shall set
forth in a manner calculated to be understood by the Claimant:

(1)
the specific reason(s) for the denial of the claim, or any part of it;

(2)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(3)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(4)
an explanation of the review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

Any such notice shall be provided within ninety (90) days after receipt of the
claim by the Plan, unless special circumstances require an extension of time for
processing the claim for up to a maximum of an additional ninety (90) days. The
Claimant will receive written notification if any such extension is necessary.

Section 9.3.    Review of a Denied Claim.
Within sixty (60) days after receiving a notice from the Committee that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. Thereafter, the Claimant (or the Claimant’s
duly authorized representative):


McCormick Non-Qualified Retirement Savings Plan
 
Page 32

--------------------------------------------------------------------------------




(a)
may review and request copies of pertinent documents, records, and other
information relevant to the claim for benefits;

(b)
may submit written comments, documents, records, and other information relating
to the claim for benefits (regardless of whether such comments, documents,
records, or other information was submitted or considered in connection with the
initial claim); and/or

(c)
may, but not later than thirty (30) days after the review procedure began,
request a hearing, which the Committee may grant.

No claim shall be reviewed if the Claimant (or the Claimant’s duly authorized
representative) fails to file the written request for review in a timely manner.
A Claimant who fails to request a review (and fails to have a duly authorized
representative seek review on his behalf) in accordance with this Section 9.3
shall not be permitted to bring an action under ERISA to enforce his rights
under the Plan.

Section 9.4.    Decision on Review.
The Committee shall render its decision on review promptly, and not later than
sixty (60) days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Committee’s decision must be rendered within one hundred
twenty (120) days after such date. The Claimant will receive written
notification if any extension beyond the original sixty (60) days is necessary.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

(d)
a statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.


Section 9.5.    Section 409A of the Code.
If a Participant or Beneficiary believes he is entitled to benefits but has not
received them, the Participant or Beneficiary must accept any payment made under
the Plan and make prompt and reasonable, good faith efforts to collect the
remaining portion of the payment, as determined under Treas. Reg. § 1.409A-3(g).
For this purpose (and as determined under such regulation), efforts to collect
the payment will be presumed not to be prompt, reasonable, good faith efforts,
unless the Participant or Beneficiary provides notice to the Committee within
ninety (90) days of the latest date upon which the payment could have been
timely made in accordance with the terms of the Plan and the regulations under
Section 409A of the Code, and unless, if not paid, the Participant or
Beneficiary takes further enforcement measures within one hundred eighty (180)
days after such latest date.

Section 9.6.    Time Limit on Commencing Litigation.


McCormick Non-Qualified Retirement Savings Plan
 
Page 33

--------------------------------------------------------------------------------




(a)
If a Claimant wishes to file a lawsuit against the Plan (1) to recover benefits
believed due under the terms of the Plan or any law, (2) to clarify the
Claimant’s right to future benefits under the Plan, (3) to enforce the
Claimant’s rights under the Plan, or (4) to seek a remedy, ruling or judgment of
any kind against the Plan that relates to the Plan, the claimant must file the
suit within the Applicable Limitations Period or the suit will be time-barred.

(b)
The “Applicable Limitations Period” is the period ending two years after:

(1)
In the case of a claim to recover benefits allegedly due under the Plan or to
clarify rights to future benefits from the Plan, the earliest of (A) the date
the first benefit payment was actually made; (B) the date the first benefit
payment was allegedly due; or (C) the date the Company, the Plan, or the
Committee first repudiated the alleged obligation to provide such benefits.

A repudiation may be made in the form of a direct communication to the Claimant
(e.g., denial of a claim under administrative review procedures established by
the Committee) or a more general oral or written communication related to
benefits payable under the Plan (for example, a summary plan description, a
summary of material modifications, a benefit statement, or an agreement or offer
letter);
(2)
In the case of a claim or action to enforce an alleged right under the Plan
(other than a claim for plan benefits), the date the Plan first denied the
Claimant’s request to exercise such right; or

(3)
In the case of any other claim or action, the earliest date on which the
Claimant knew or should have known of the material facts on which such claim or
action is based, regardless of whether the Claimant was aware of the legal
theory underlying the claim or action.

(c)
If a request for administrative review under the procedures established by the
Committee is pending when the Applicable Limitations Period expires, the
Applicable Limitations Period will be extended to the date that is sixty (60)
calendar days after the final denial (including a deemed denial) of such claim
on administrative review.

(d)
The Applicable Limitations Period replaces and supersedes any limitations period
that ends at a later time and that otherwise might be deemed applicable under
state or federal law in the absence of this Section 9.6. The Applicable
Limitations Period does not extend any limitations period under state or federal
law.

(e)
The Committee may extend the Applicable Limitations Period upon a showing of
exceptional circumstances, but such an extension is at the discretion of the
Committee and is not subject to review.



McCormick Non-Qualified Retirement Savings Plan
 
Page 34

--------------------------------------------------------------------------------





Article 10. Trust

Section 10.1.    Establishment of the Trust.
The Company may utilize one or more Trusts to which the Employers may transfer
such assets as the Employers determine in their sole discretion to assist in
meeting their obligations under the Plan. Any Trust shall conform to the
restrictions under Section 409A of the Code relating to the funding of
nonqualified deferred compensation plans. Benefits under the Plan may also be
paid out of the general assets of the Company or an Employer. Any Trust shall
maintain separate subaccounts for each of the Frozen Non-Qualified Plans and
this Plan.
Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Participant or any other
person.

Section 10.2.    Automatic Funding of Trust.
Upon a Change in Control Event, (a) if it has not done so already, the Company
shall establish a Trust, and (b) the Employers shall contribute amounts to such
Trust (or any pre-existing Trust or Trusts) sufficient to fund all benefits due
under the Plan.

Section 10.3.    Interrelationship of the Plan and the Trust.
The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust.

Section 10.4.    Distributions From the Trust.
Each Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.




McCormick Non-Qualified Retirement Savings Plan
 
Page 35

--------------------------------------------------------------------------------





Article 11. Miscellaneous

Section 11.1.    Status of Plan.
The Plan is intended to be a plan that is not qualified within the meaning of
Section 401(a) of the Code and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA. The Plan shall be administered and interpreted to the extent possible
in a manner consistent with that intent. All Participant accounts and all
credits and other adjustments to such Participant accounts shall be bookkeeping
entries only and shall be used solely as a device for the measurement and
determination of amounts to be paid under the Plan. No Participant accounts,
credits or other adjustments under the Plan shall be interpreted as an
indication that any benefits under the Plan are in any way funded.

Section 11.2.    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company or an Employer or in any property or assets held in a Trust
maintained with respect to the Plan. For purposes of the payment of benefits
under this Plan, any and all of an Employer’s assets, shall be, and shall
remain, the general, unpledged unrestricted assets of the Employer. Any
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the right of any unsecured general creditor of
the Company.

Section 11.3.    Employer’s Liability.
An Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Election Form. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his
Election Form.

Section 11.4.    Nonassignability.
Except to the extent required by an approved domestic relations order, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in actual receipt, the amount, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. Except as required by law or
an approved domestic relations order, no part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

Section 11.5.    Not a Contract of Employment.
The terms and conditions of this Plan and the Election Form shall not be deemed
to constitute a contract of employment between any Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for


McCormick Non-Qualified Retirement Savings Plan
 
Page 36

--------------------------------------------------------------------------------




any reason, or no reason, with or without cause, and with or without notice,
except as otherwise provided in a written employment agreement. Nothing in this
Plan or any Election Form shall be deemed to give a Participant the right to be
retained in the service of any Employer as an employee or to interfere with the
right of any Employer to discipline or discharge the Participant at any time.

Section 11.6.    Furnishing Information.
Each Participant and Beneficiary shall cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

Section 11.7.    Governing Law.
The provisions of this Plan shall be construed and interpreted according to
ERISA and the internal laws of the State of Maryland without regard to its
conflicts of laws principles, to the extent not preempted by ERISA.

Section 11.8.    Forum Selection.
(a)
To the fullest extent permitted by law, any lawsuit brought in whole or in part
under Section 502 of ERISA (or any successor provision) and relating to the
Plan, the lawfulness of any Plan provision or the administration of the Plan
must be filed in one of the following courts:

(1)
the United States District Court for the District of Maryland or for the
district in which the Company is headquartered;

(2)
in the case of an action brought by an individual plaintiff, the United States
District Court for the district in which such plaintiff resides; or

(3)
in the case of an action brought by more than one plaintiff, the United States
District Court for the district in which the largest number of plaintiffs (or in
the case of a putative class action, the largest number of putative class
members) resides or is reasonably believed to reside.

(b)
If any action within the scope of subsection (a) is filed in a jurisdiction
other than one of those described in subsection (a), or if any non-class action
filed in such a jurisdiction is subsequently amended or altered to add
additional plaintiffs or to add class action allegations, then the Plan, any
plaintiffs, and all alleged Plan participants must take all necessary steps to
have the action removed to, transferred to, or re-filed in a jurisdiction
described in subsection (a). Such steps may include, but are not limited to (1)
a joint motion to transfer the action or (2) a joint motion to dismiss the
action without prejudice to its re-filing in a jurisdiction described in
subsection (a), with any applicable time limits or statutes of limitations
applied as if the suit or class action allegation had originally been filed or
asserted in a jurisdiction described in subsection (a) at the same time that it
was filed or asserted in a jurisdiction not described therein.



McCormick Non-Qualified Retirement Savings Plan
 
Page 37

--------------------------------------------------------------------------------




(c)
This forum selection provision is waived if no party invokes it within 120 days
of the filing of a putative class action, the addition of plaintiffs or the
assertion of class action allegations.

(d)
This Section 11.8 does not relieve the Plan or any putative class member of any
obligation existing under the Plan or by law to exhaust administrative remedies
before initiating litigation or to comply with the limitation of actions
provision set forth in Section 9.6 (“Time Limit on Commencing Litigation”).


Section 11.9.    Notices, Signature, Delivery.
Whenever a signature, acceptance, notice or delivery of a document is required
or appropriate under the Plan, signature, notice or delivery may be accomplished
by paper or written format, by electronic means, or by default. If electronic
means are used for the signature, notice or delivery of a document hereunder,
the electronic record or confirmation of that signature, notice or delivery
maintained by or on behalf of the Committee shall for purposes of the Plan be
treated as if it was a written signature or notice and was delivered in the
manner provided herein for a written document. Similarly, to the extent that
acceptance of a document occurs by default, the Committee’s failure to receive a
rejection or opting out of a document shall for purposes of the Plan be treated
as if it was a written acceptance delivered in the manner provided herein for a
written document.

Section 11.10.    Successors.
The provisions of this Plan shall bind and inure to the benefit of the
Participant’s Employer and its successors and assigns, the Participant, the
Participant’s Beneficiaries and their successors and assigns.

Section 11.11.     Severability.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan, each of which
shall remain in full force and effect.

Section 11.12.     Payment on Behalf of Person Unable to Manage Affairs.
If the Committee shall find that any person to whom any amount is payable under
this Plan is unable to care for his affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefor shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a child, a parent, or a brother or sister, or to any person
deemed by the Committee to have incurred expense for such person otherwise
entitled to payment, in such manner and proportions as the Committee may
determine. The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit. Any such payment shall be a complete discharge of the liabilities of
the Company under this Plan.

Section 11.13.     Distribution in the Event of Taxation.
(a)
If, for any reason, all or any portion of a Participant’s benefit under this
Plan becomes includable in the Participant’s gross income for Federal income tax
purposes prior to



McCormick Non-Qualified Retirement Savings Plan
 
Page 38

--------------------------------------------------------------------------------




receipt of such benefit, the Participant may petition the Committee for a
distribution of that portion of his benefit that has become taxable. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall immediately distribute to the Participant funds in
an amount equal to the taxable portion of his benefit (which amount shall not
exceed the Participant’s unpaid Vested Account Balance under the Plan). If the
petition is granted, the tax liability distribution shall be made within ninety
(90) days of the date when the Participant’s petition is granted. Such a
distribution shall correspondingly reduce the benefits with respect to the
Participant under this Plan.
(b)
In its discretion, the Committee may distribute all or a portion of the
Participant’s benefit prior to the date the benefit would otherwise commence
under Article 5 to the extent necessary to pay any FICA or income taxes which
may be owed by the Participant on his benefit under the Plan and to the extent
permitted by Section 409A of the Code.


Section 11.14.    Insurance.
The Employers, on their own behalf or on behalf of the trustee of the Trust,
and, in their sole discretion, may apply for and procure insurance on the life
of the Participant, in such amounts and in such forms as the Trust may choose.
The Employers or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

Section 11.15.     Section 409A of the Code.
(a)
The Plan will be interpreted to ensure that the payments contemplated hereby to
be made by the Company to a Participant are exempt from or comply with Section
409A of the Code; provided, however, that nothing in this Plan shall be
interpreted or construed to transfer any liability for any tax (including a tax
or penalty due as a result of a failure to comply with Section 409A of the Code)
from any Participant, Participant’s spouse, Beneficiary, or estate to the
Company, any Employer, or any other individual or entity.

(b)
Any payment under the Plan that is subject to Section 409A of the Code and that
is contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A of the Code. Each such payment will
be considered to be a separate payment for purposes of Section 409A of the Code.

(c)
If, upon separation from service, a Participant is a “specified employee” within
the meaning of Section 409A of the Code, any payment to such Participant that is
subject to Section 409A of the Code and would otherwise be paid within six
months after the Participant’s separation from service will instead be paid in
the seventh month following the Participant’s separation from service (to the
extent required by Section 409A(a)(2)(B)(i) of the Code).



McCormick Non-Qualified Retirement Savings Plan
 
Page 39

--------------------------------------------------------------------------------





Section 11.16.     Other Benefits and Agreements.
The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
programs except as may otherwise be expressly provided.

Section 11.17.    Complete Statement of the Plan
This Plan contains a complete statement of its terms. The Plan may be amended,
suspended or terminated only in writing and then only as provided in Section 8.1
(“Amendment, Suspension, and Termination”). A Participant’s right to any benefit
of a type provided under the Plan is determined solely in accordance with the
terms of the Plan. No other evidence, whether written or oral, will be taken
into account in interpreting the provisions of the Plan.




McCormick Non-Qualified Retirement Savings Plan
 
Page 40

--------------------------------------------------------------------------------




*        *        *        *        *


IN WITNESS WHEREOF, this Plan document has been executed on behalf of the
Company as of ____________________, 2017.


ATTEST:                    McCORMICK & COMPANY,
                                    INCORPORATED






______________________    _____        By:
______________________________    _____
Name:            Date        Name:                     Date
Title:                        Title:










McCormick Non-Qualified Retirement Savings Plan
 
Page 41

--------------------------------------------------------------------------------






MCCORMICK & COMPANY NON-QUALIFIED RETIREMENT SAVINGS PLAN
ADDENDUM A - TERMS OF THE
MCCORMICK & COMPANY, INCORPORATED
2005 DEFERRED COMPENSATION PLAN
AS IN EFFECT ON JANUARY 31, 2017 (“PRE-2017 PLAN”)







--------------------------------------------------------------------------------








ADDENDUM A TO THE
McCORMICK & COMPANY INCORPORATED
NON-QUALIFIED RETIREMENT SAVINGS PLAN












McCORMICK & COMPANY, INCORPORATED


2005 DEFERRED COMPENSATION PLAN




























Amended and Restated Effective January 1, 2005











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article 1 . General Provisions
1
 
 
 
Section 1.1.
Purpose.
1
Section 1.2.
History of the Plan.
1
Section 1.3.
Effective Date.
1
 
 
 
Article 2 . Definitions and Construction
2
 
 
 
Section 2.1.
Definitions.
2
Section 2.2.
Construction.
6
 
 
 
Article 3 . Eligibility, Selection and Enrollment
7
 
 
 
Section 3.1.
Eligibility, Selection by Committee.
7
Section 3.2.
Commencement of Participation.
7
 
 
 
Article 4 . Contributions and Accounts
8
 
 
 
Section 4.1.
Deferral Contributions.
8
Section 4.2.
Elections to Defer.
9
Section 4.3.
Suspension of Deferrals.
10
Section 4.4.
Discretionary Contributions.
10
Section 4.5.
Selection of Hypothetical Investments.
11
Section 4.6.
Adjustment of Participant Accounts.
12
Section 4.7.
Withholding of Taxes.
12
Section 4.8.
Vesting.
13
 
 
 
Article 5 . Payments from the Plan
14
 
 
 
Section 5.1.
Default Time and Forms of Payment.
14
Section 5.2.
Election of Alternate Time or Form of Payment.
14
Section 5.3.
Cash Out of Small Benefits.
15
Section 5.4.
Forms of Payment.
15
Section 5.5.
Time of Benefit Payments.
15
Section 5.6.
Withdrawal in the Event of a Financial Emergency.
16
 
 
 
Article 6 . Death Benefits
17
 
 
 
Section 6.1.
Payments in the Event of Death.
17
Section 6.2.
Beneficiary.
17
Section 6.3.
Beneficiary Designation; Change; Spousal Consent.
17
Section 6.4.
Acknowledgment.
17
Section 6.5.
No Beneficiary Designation.
17
Section 6.6.
Doubt as to Beneficiary.
18






--------------------------------------------------------------------------------

McCormick Deferred Compensation Plan        Table of Contents

--------------------------------------------------------------------------------




Section 6.7.
Discharge of Obligations.
18
 
 
 
Article 7 . Administration of the Plan
18
 
 
 
Section 7.1.
Designation of Committee.
18
Section 7.2.
Authority of Committee.
18
Section 7.3.
Agents.
18
Section 7.4.
Binding Effect of Decisions.
18
Section 7.5.
Indemnity of Committee.
19
Section 7.6.
Employer Information.
19
Section 7.7.
Finality of Decisions.
19
 
 
 
Article 8 . Amendment and Termination
 
19
 
 
 
Section 8.1.
Amendment.
19
Section 8.2.
Termination.
19
Section 8.3.
Effect of Payment.
20
Section 8.4.
Section 409A of the Code.
20
 
 
 
Article 9 . Claims Procedures
20
 
 
 
Section 9.1.
Presentation of Claim.
20
Section 9.2.
Notification of Decision.
20
Section 9.3.
Review of a Denied Claim.
21
Section 9.4.
Decision on Review.
22
Section 9.5.
Section 409A of the Code.
22
 
 
 
Article 10 . Trust
23
 
 
 
Section 10.1.
Establishment of the Trust.
23
Section 10.2.
Interrelationship of the Plan and the Trust.
23
Section 10.3.
Distributions From the Trust.
23
 
 
 
Article 11 . Miscellaneous
248
 
 
 
Section 11.1.
Status of Plan.
24
Section 11.2.
Unsecured General Creditor.
24
Section 11.3.
Employer’s Liability.
24
Section 11.4.
Nonassignability.
24
Section 11.5.
Not a Contract of Employment.
25
Section 11.6.
Furnishing Information.
25
Section 11.7.
Governing Law.
25
Section 11.8.
Required or Permitted Notices.
25
Section 11.9.
Successors.
25
Section 11.10.
Severability.
26



McCormick Deferred Compensation Plan
 
Table of Contents




--------------------------------------------------------------------------------




Section 11.11.
Payment on Behalf of Person Unable to Manage Affairs.
26
Section 11.12.
Distribution in the Event of Taxation.
26
Section 11.13.
Insurance.
26
Section 11.14.
Section 409A of the Code.
27
Section 11.15.
Other Benefits and Agreements.
27





McCormick Deferred Compensation Plan
 
Table of Contents




--------------------------------------------------------------------------------





Article 1. General Provisions

Section 1.1.    Purpose.
(a)
This Plan is maintained to provide Participants an opportunity to defer
compensation that would otherwise be currently payable to such Participants.

(b)
This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Title I of the Employee
Income Retirement Security Act of 1974, as amended.


Section 1.2.    History of the Plan.
(a)
Before 2005, the Company provided deferred compensation benefits under a plan
known as the “McCormick & Company, Incorporated Deferred Compensation Plan,”
which was effective January 1, 2000 (the “2000 Plan”). On December 23, 2004, the
2000 Plan was frozen effective January 1, 2005, and no further deferrals were
permitted under the 2000 Plan after 2004. All benefits under the 2000 Plan were
vested as of December 31, 2004.

(b)
This Plan was first effective January 1, 2005, and it incorporated the terms of
the 2000 Plan, except to the extent those terms were inconsistent with the
requirements of Section 409A of the Code. Since January 1, 2005, the Plan has
been operated in good faith compliance with Section 409A of the Code and the
applicable guidance thereunder.


Section 1.3.    Effective Date.
The Plan, as amended and restated in this document, is effective January 1,
2005.



--------------------------------------------------------------------------------





Article 2. Definitions and Construction

Section 2.1.    Definitions.
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:
(a)
Account Balance. As of any given date called for under the Plan, the sum of: (1)
the balance of the Participant’s Deferral Contribution Account and (2) the
balance of the Participant’s Discretionary Contribution Account, as such
accounts have been adjusted to reflect all applicable Investment Adjustments and
all prior withdrawals and distributions, in accordance with Article 4 and
Article 5 of the Plan.

(b)
Article. An Article of the Plan.

(c)
Base Annual Salary. The base annual compensation payable to a Participant by an
Employer for services rendered during a Plan Year, (1) excluding Bonuses,
commissions, director fees and other additional incentives and awards payable to
the Participant, but (2) before reduction for any Elective Deductions. With
respect to directors of the Company who are not employees of the Company or any
Employer, Base Annual Salary shall mean the director fees payable to such
individuals.

(d)
Beneficiary. One or more persons, trusts, estates or other entities, designated
(or deemed designated) by the Participant in accordance with Article 6.

(e)
Beneficiary Designation Form. The document prescribed by the Committee to be
used by the Participant to designate his Beneficiary for the Plan.

(f)
Board. The Board of Directors of the Company.

(g)
Bonus. The amounts payable to a Participant during a Plan Year under any annual
bonus or incentive plan or arrangement sponsored by an Employer, before
reduction for any Elective Deductions, but excluding commissions, multi-year
bonuses, stock-related awards and other non-monetary incentives.

(h)
Change in Control Event. One or more of the following events:

(1)
the consolidation or merger of the Company with or into another entity where the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Company’s capital stock are converted into cash, securities or
other property, except for any consolidation or merger of the Company in which
the holders (excluding any “Substantial Stockholders” as defined in Section 4,
“Common Stock,” subsection (b)(2)(H) of the Certificate of Incorporation of the
Company as in effect as of the date hereof (the “Charter”)) of the Company’s (A)
voting common stock, (B) non-voting common stock, and (C) other classes of
voting stock, if any, immediately before the consolidation or merger shall, upon




--------------------------------------------------------------------------------




consummation of the consolidation or merger, own in excess of 50% of the voting
stock of the surviving corporation;
(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company;

(3)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or indirectly, of securities of the Company representing more than 13%
(the “Specified Percentage”) of the voting power of all the outstanding
securities of the Company having the right to vote in an election of the Board
(after giving effect, to the extent applicable, to the operation of Section 4,
“Common Stock,” subsection (b) of the Charter) (including, without limitation,
any securities of the Company that any such person has the right to acquire
pursuant to any agreement, or upon exercise of conversion rights, warrants or
options, or otherwise, which shall be deemed beneficially owned by such person),
provided, however, that in the event that the vote limitation with respect to
Substantial Stockholders set forth in Section 4, “Common Stock,” subsection (b)
of the Charter becomes inoperative by virtue of the operation of Section 4,
“Common Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or

(4)
individuals, who constitute the entire Board elected by the Company’s
stockholders at its most recent annual meeting of stockholders and any new
directors who have been appointed to the Board by a vote of at least a majority
of the directors then in office, having ceased for any reason to constitute a
majority of the members of the Board.

Notwithstanding the definition of Change in Control Event set forth in this
Section 2.1(h), if a Change in Control Event occurs and such event does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code, such event shall not constitute a Benefit
Distribution Date and shall not be treated as a triggering event for any
payments otherwise scheduled to be made following a Change in Control Event.
(i)
Claimant. The person or persons described in Article 9 who apply for benefits or
amounts that may be payable under the Plan.

(j)
Code. The Internal Revenue Code of 1986, as amended.

(k)
Committee. Either of the Committees designated in Article 7, as applicable.

(l)
Company. McCormick & Company, Incorporated, and any successors and assigns.




--------------------------------------------------------------------------------




(m)
Deferral Contribution. The aggregate amount of Base Annual Salary or Bonus
deferred by a Participant during a given Plan Year in accordance with the terms
of the Plan and credited to the Participant’s Deferral Contribution Account.

(n)
Deferral Contribution Account. A Participant’s aggregate Deferral Contributions,
as adjusted to reflect any appreciation (or depreciation) due to Investment
Adjustments and prior distributions and withdrawals.

(o)
Disabled/Disability. “Totally and Permanently Disabled” within the meaning of
the Company’s long-term disability plan, provided that no Disability shall be
treated as a triggering event for the payment of benefits under the Plan unless
such Disability constitutes a “disability” within the meaning of Treas. Reg. §
1.409A-3(i)(4), and no Disability shall be the basis upon which a deferral
election is suspended in accordance with Section 4.3 unless such Disability
constitutes a “disability” within the meaning of Treas. Reg. §
1.409A-3(j)(4)(xii).

(p)
Discretionary Contribution. The aggregate amounts, if any, credited by the
Employer to the Participant’s Discretionary Contribution Account during a given
Plan Year in accordance with the terms of the Plan and credited to a
Participant’s Discretionary Contribution Account.

(q)
Discretionary Contribution Account. A Participant’s aggregate Discretionary
Contributions, as adjusted to reflect any appreciation (or depreciation) due to
Investment Adjustments and prior distributions and withdrawals.

(r)
Election Form. The document required by the Committee to be submitted by a
Participant, on a timely basis, which specifies (1) the amount of Base Annual
Salary and/or Bonus the Participant elects to defer from a given Plan Year and
(2) the portion (if any) of Deferral Contributions that shall be distributable
upon an Interim Distribution Date rather than the Benefit Distribution Date.

(s)
Elective Deductions. Those deductions from a Participant’s Base Annual Salary or
Bonus for amounts voluntarily deferred or contributed by the Participant
pursuant to any qualified or non-qualified deferred compensation plan,
including, without limitation, amounts deferred pursuant to Code Sections 125,
402(e)(3) and 402(h), to the extent that all such amounts would have been
payable to the Participant in cash had there been no such deferral or
contribution.

(t)
Employer. The Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Management
Committee to participate in the Plan.

(u)
ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(v)
Financial Emergency. An unanticipated emergency or severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant




--------------------------------------------------------------------------------




or a dependent of the Participant, a loss of the Participant’s property due to
casualty, or such other extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. The circumstances that
constitute an unforeseeable emergency will be determined by the Committee and
shall depend upon the facts of each case, provided that a Financial Emergency
shall not be deemed to exist to the extent that such hardship is or may be
relieved:
(1)
through reimbursement or compensation by insurance or otherwise,

(2)
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

(3)
by cessation of Deferral Contributions under the Plan, provided that this clause
(3) shall not apply for purposes of Section 4.3(a).

By way of example, the need to send a Participant’s child to college or the
desire to purchase a home shall not be considered a Financial Emergency. As a
further example, a Financial Emergency that may be relieved by cessation of
Deferral Contributions shall be considered to be a Financial Emergency until
such time as it is or could be relieved by cessation of Deferral Contributions
or by other means.
(w)
Hypothetical Investment. An investment fund or benchmark made available to
Participants by the Committee for purposes of valuing amounts credited under the
Plan. The Committee shall have the discretion to offer a Hypothetical Investment
that is intended to track the returns of the Common Stock of the Company
(“Stock”).

(x)
Interim Distribution Date. The first day of any calendar year, selected by the
Participant, upon which the designated portion of Deferral (as well as any
appreciation or depreciation of such amounts due to Investment Adjustments)
attributable to a given Plan Year shall be distributed. A Participant shall be
permitted to have only one Interim Distribution Date with respect to the
Deferral Contributions for any Plan Year, but shall be permitted to have
separate Interim Distribution Dates with respect to Deferral Contributions for
different Plan Years.

(y)
Investment Adjustment(s). Any appreciation credited to (as income or gains) or
depreciation deducted from (as expenses or losses) a Participant’s Deferral
Contribution Account and/or Discretionary Contribution Account, in accordance
with such Participant’s selection of Hypothetical Investments.

(z)
Participant. Any employee or member of the Board who (1) is selected to
participate in the Plan in accordance with Section 3.1, and (2) elects to
participate in the Plan in accordance with Section 3.2.

(aa)
Plan. The McCormick & Company, Incorporated, 2005 Deferred Compensation Plan.




--------------------------------------------------------------------------------




(bb)
Plan Year. A 12-month period commencing January 1 and ending December 31 of the
same calendar year. Accordingly, Plan quarters shall commence on January 1,
April 1, July 1 and October 1 of each year.

(cc)
Separation from Service. A termination of a Participant’s employment
relationship with the Employers that constitutes a “separation from service”
within the meaning of Section 409A of the Code.

(dd)
Trust. The McCormick & Company, Incorporated Deferred Compensation Plan Trust or
such other trust as may be established by a member of the Affiliated Group to
fund benefits under this Plan. The Plan, notwithstanding the creation of the
Trust, is intended to be unfunded for purposes of the Code and Title I of ERISA.

(ee)
Vested Account Balance. As of any given measurement date called for under the
Plan, the sum of the following: (1) the balance of the Participant’s Deferral
Contribution Account and (2) the vested portion of the balance of the
Participant’s Discretionary Contribution Account, as such accounts have been
adjusted to reflect all applicable Investment Adjustments and all prior
withdrawals and distributions.


Section 2.2.    Construction.
For purposes of the Plan, unless the contrary is clearly indicated by the
context,
(a)
the use of the masculine gender shall also include within it meaning the
feminine and vice versa,

(b)
the use of the singular shall also include within its meaning the plural and
vice versa,

(c)
the word “include” shall mean to include without limitation, and

(d)
the captions of the articles, sections or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.




--------------------------------------------------------------------------------





Article 3. Eligibility, Selection and Enrollment

Section 3.1.    Eligibility, Selection by Committee.
Those employees of an Employer who are in Grade 15 or above who are (1)
determined to be in a select group of management or highly compensated
employees, (2) specifically chosen by the applicable Employer to participate in
the Plan, and (3) approved for such participation by the Committee shall be
eligible to participate in the Plan. Non-employee members of the Board are also
eligible to participate in the Plan.

Section 3.2.    Commencement of Participation.
(a)
An employee who has satisfied the requirements of Section 3.1 and met all
enrollment requirements established by the Committee shall commence
participation in the Plan as of the date established by the Committee.

(b)
If a Participant fails to meet all such requirements within the specified time
period with respect to any Plan Year, the Participant shall not be eligible to
make any Deferral Contributions during that Plan Year.




--------------------------------------------------------------------------------





Article 4. Contributions and Accounts

Section 4.1.    Deferral Contributions.
(a)
Amounts Eligible for Deferral. Subject to Section 4.1(b) and (c):

(1)
Base Annual Salary. A Participant may designate a whole percentage (or, if
permitted by the Committee, a fixed dollar amount) to be deducted from his Base
Annual Salary. Such amount shall be deducted from each regularly scheduled
payment of Base Annual Salary.

(2)
Bonus. A Participant may designate a fixed dollar amount, a whole percentage, or
a percentage above a fixed dollar amount to be deducted from his Bonus. If a
fixed dollar amount is designated by the Participant to be deducted from any
Bonus payment and such fixed dollar amount exceeds the Bonus actually payable to
the Participant, the entire amount of such Bonus shall be deducted.

(3)
Directors’ Fees. A Participant may designate a whole percentage (or, if
permitted by the Committee, a fixed dollar amount) to be deducted from his
directors’ fees. Such amount shall be deducted from each regularly scheduled
payment of directors’ fees.

(b)
Minimum Deferral.

For any Plan Year, no deferral election shall be valid unless it is at least
equal to the following minimum percentages:
Type of Compensation
Minimum Deferral Percentage
Base Annual Salary
10%
Bonus
10%
Directors’ Fees
10%



If an Election Form is submitted which would yield less than the stated minimum
amounts, the amount deferred shall be zero.
(c)
Maximum Deferral.

For any Plan Year, no deferral election shall be valid to the extent that it
exceeds the following maximum percentages:



--------------------------------------------------------------------------------




Type of Compensation
Maximum Deferral Percentage
Base Annual Salary
80%
Bonus
80%
Directors’ Fees
100%



If an Election Form is submitted which would yield more than the stated maximum
amounts, the amount deferred shall be the maximum amount as set forth above.
(d)
Time of Crediting Deferral Contributions.

Deferral Contributions shall be deemed to be made to the Plan by the Participant
on the date the Participant would have received such compensation had it not
been deferred pursuant to the Plan.

Section 4.2.    Elections to Defer.
(a)
Subject to the requirements of this Article 4, a Participant may elect to defer
the receipt of Base Annual Salary and/or Bonus during any Plan Year.

(b)
The Participant's intent to defer shall be evidenced by an annual Election Form,
completed and submitted (either electronically or in writing) to the Committee
or its designee in accordance with such procedures and time frames as may be
established by the Committee.

(c)
Amounts deferred by a Participant with respect to a given Plan Year shall be
referred to collectively as Deferral Contributions and shall be credited to a
Deferral Contribution Account established in the name of the Participant. The
Deferral Contribution Account shall be utilized solely as a device for the
measurement of amounts to be paid to the Participant under the Plan. The
Deferral Contribution Account shall not be, constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to any such account shall not be considered “plan
assets” for ERISA purposes. The Deferral Contribution Account merely provides a
record of the bookkeeping entries relating to the benefits that the Employer
intends to provide Participant and shall thus reflect a mere unsecured promise
to pay such amounts in the future.

(d)
The Election Form must be submitted by the end of the immediately preceding Plan
Year in order to be deemed timely for the following Plan Year with respect to
deferrals of Base Annual Salary, except that a newly eligible Participant shall
be permitted to submit an Election Form within 30 days of first becoming
eligible to participate in the Plan within the meaning of Treas. Reg. §
1.409A-2(a)(7).

(e)
The Election Form must be submitted by the end of the Plan Year preceding the
Plan Year for which the Bonus is earned in order to be deemed timely for the
following Plan Year




--------------------------------------------------------------------------------




with respect to deferrals of Bonus, except that (1) a newly eligible Participant
shall be permitted to submit an Election Form within 30 days of first becoming
eligible to participate in the Plan within the meaning of Treas. Reg. §
1.409A-2(a)(7), and (2) the Committee shall be permitted to treat as timely an
Election Form that is submitted at least six months before the end of the
applicable performance cycle with respect to deferrals of Bonus that constitute
“performance-based compensation” within the meaning of Section 409A of the Code
and the elections otherwise comply with the requirements of Treas. Reg. §
1.409A-2(a)(8).
(f)
An Election Form shall be effective only with respect to (1) Base Annual Salary
earned in the Plan Year to which the Election Form applies and (2) Bonuses
earned for the Plan Year for which the Election Form applies (not Bonuses paid
in the Plan Year for which the Election Form applies).

(g)
If a Participant fails to submit an Election Form with respect to Base Salary
for a Plan Year or fails to submit such form on a timely basis, the Participant
shall not make Deferral Contributions with respect to Base Salary during the
Plan Year. If a Participant fails to submit an Election Form with respect to
Bonus for a Plan Year or fails to submit such form on a timely basis, the
Participant shall not make Deferral Contributions with respect to the
Participant’s Bonus earned during the Plan Year.


Section 4.3.    Suspension of Deferrals.
(a)
Financial Emergencies. If a Participant experiences a Financial Emergency, the
Participant may petition the Committee to suspend any deferrals required to be
made by the Participant pursuant to his current Election Form. The Committee
shall determine whether to approve the Participant’s petition. If the petition
for a suspension is approved, suspension shall commence upon the date of
approval and shall continue until the end of the Plan Year during which the
Financial Emergency occurs. The Participant’s eligibility for Discretionary
Contributions may also be similarly suspended.

(b)
Disability. If a Participant is deemed to have suffered a Disability, any
current Election Form of the Participant shall automatically be suspended and no
further deferrals shall be required to be made by the Participant pursuant to
his current Election Form as of the date on which the Participant incurs the
Disability.

(c)
If a Participant’s Deferral Contributions are suspended pursuant to Section
4.3(a) or (b), the Committee may also suspend the Participant’s eligibility for
Discretionary Contributions.


Section 4.4.    Discretionary Contributions.
(a)
A Participant may be credited with Discretionary Contributions for any Plan Year
in which such amounts are declared by the applicable Employer with respect to
the Participant. Such Discretionary Contributions shall be credited to a
Discretionary Contribution Account in the name of the Participant.




--------------------------------------------------------------------------------




(b)
The applicable Employer shall have sole discretion to determine with respect to
each Plan Year and each Participant (1) whether any Discretionary Contribution
was declared with respect to the Participant, (2) the amount of such
Discretionary Contribution, (3) the date as of which such Discretionary
Contribution shall be credited to a Participant’s Discretionary Contribution
Account, and (4) any other condition (such as vesting) that applies with respect
to such Discretionary Contribution.

(c)
The Discretionary Contribution Account shall be utilized solely as a device for
the measurement of amounts to be paid to the Participant under the Plan. The
Discretionary Contribution Account shall not be, constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes, and amounts credited to such an account shall not be considered “plan
assets” for ERISA purposes. The Discretionary Contribution Account merely
provides a record of the bookkeeping entries relating to the benefits that the
Employer intends to provide Participant and shall thus reflect a mere unsecured
promise to pay such amounts in the future.


Section 4.5.    Selection of Hypothetical Investments.
(a)
The Committee shall provide each Participant with a list of Hypothetical
Investments available under the Plan. From time to time, the Committee may
revise the Hypothetical Investments available within the Plan.

(b)
The Participant shall, via his Investment Allocation Form(s) and his Investment
Re-Allocation Form(s), select one or more Hypothetical Investments among which
his various contributions shall be allocated.

(1)
Investment Allocation Form. The document that (A) shall apply with respect to
those Deferral Contributions and Discretionary Contributions made to the Plan
after the effective date of the Investment Allocation Form but before the
effective date of a timely filed subsequent Investment Allocation Form and (B)
shall determine the manner in which such Deferral Contributions and/or
Discretionary Contributions shall be initially allocated by the Participant
among the various Hypothetical Investments within the Plan. A new Investment
Allocation Form may be submitted by the Participant in written or electronic
format, at such times and according to such procedures as the Committee shall
establish.

(2)
Investment Re-allocation Form. The document required by the Committee that shall
re-direct the manner in which earlier Deferral Contributions and/or
Discretionary Contributions, as well as any appreciation (or depreciation)
to-date, are invested within the Hypothetical Investments (except Stock)
available in the Plan. An Investment Re-Allocation Form may be submitted by the
Participant in written or electronic format, at such times and according to such
procedures as the Committee shall establish.

(c)
All Hypothetical Investment selections must be denominated in whole percentages
unless the Committee determines that lower increments (or whole dollar amounts)
are




--------------------------------------------------------------------------------




acceptable. A Participant may make changes in his selected Hypothetical
Investments (except Stock) on a daily basis via submission of a new Investment
Allocation Form or submission of a new Investment Re-Allocation Form. Before
March 1, 2009 (or such other date as the Committee may establish for this
purpose), once a Participant allocates a portion of the Participant’s accounts
to hypothetical shares of Stock, the Participant may not decrease the number of
hypothetical shares of Stock held in the Participant’s accounts. Effective March
1, 2009 (or such other date as the Committee may establish for this purpose), a
Participant shall be permitted to increase or decrease an allocation with
respect to Stock to the same extent, and subject to the same restrictions, as
participants in The McCormick 401(k) Retirement Plan can modify their
investments in Company stock in that plan.
(d)
Any Participant who does not have on file a valid selection of Hypothetical
Investments for his entire account shall be deemed to have elected to invest any
portion for which there is no valid selection in the Hypothetical Investment
that the Committee selects for this purpose.


Section 4.6.    Adjustment of Participant Accounts.
(a)
While a Participant’s accounts do not represent the Participant’s ownership of,
or any ownership interest in, any particular assets, the Participant’s accounts
shall be adjusted in accordance with the Hypothetical Investment(s) chosen by
the Participant on his Investment Allocation Form or Investment Re-Allocation
Form, subject to the conditions and procedures set forth herein or established
by the Committee.

(b)
Any cash earnings generated under a Hypothetical Investment (such as
hypothetical interest and cash dividends) shall, in the Committee’s sole
discretion, either be deemed to be reinvested in that Hypothetical Investment or
reinvested in one or more other Hypothetical Investment(s) designated by the
Committee.

(c)
All notional acquisitions and dispositions of Hypothetical Investments that
occur within a Participant’s accounts, pursuant to the terms of the Plan, shall
be deemed to occur at such times as the Committee shall determine to be
administratively feasible and the Participant’s accounts shall be adjusted
accordingly. Accordingly, if a distribution or re-allocation must occur pursuant
to the terms of the Plan and all or some portion of the Account Balance must be
valued in connection such distribution or re-allocation (to reflect Investment
Adjustments), the Committee may, unless otherwise provided for in the Plan,
select a date or dates that shall be used for valuation purposes.

(d)
Notwithstanding anything in the Plan to the contrary, any Investment Adjustments
made to any Participants’ accounts following a Change in Control shall be made
in a manner no less favorable to Participants than the practices and procedures
employed under the Plan, or as otherwise in effect, as of the date of the Change
in Control.


Section 4.7.    Withholding of Taxes.



--------------------------------------------------------------------------------




(a)
Annual Withholding from Compensation. For any Plan Year in which Deferral
Contributions are credited under the Plan, the Employer shall withhold the
Participant’s share of FICA and other employment taxes from the portion of the
Participant’s Base Annual Salary and/or Bonus not deferred. If deemed
appropriate by the Committee, the Committee may reduce the amount deferred
pursuant to the Participant’s Election Form where necessary to facilitate
compliance with applicable withholding requirements.

(b)
Withholding from Benefit Distributions. The Participant’s Employer (or the
trustee of the Trust, as applicable), shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes required to be withheld in connection with such payments, in amounts
and in a manner to be determined in the sole discretion of the Employer (or the
trustee of the Trust, as applicable).


Section 4.8.    Vesting.
The Participant shall at all times be one hundred percent (100%) vested in all
Deferral Contributions, adjusted to reflect any appreciation (or depreciation)
specifically attributable to such contributions due to Investment Adjustments.



--------------------------------------------------------------------------------





Article 5. Payments from the Plan

Section 5.1.    Default Time and Forms of Payment.
Except as provided in Section 5.2 or Section 5.3, a Participant’s Account
Balance shall be paid in a lump sum on the date that is six months after the
Participant’s Separation from Service.

Section 5.2.    Election of Alternate Time or Form of Payment.
(a)
In General. Except as provided in Section 5.3, if the Participant has a valid
election on file with the Company as to the time and form of his benefit payment
under the Plan, his benefit shall be paid at the time and in the form designated
in his election.

(b)
Initial Election.

(1)
The Participant may elect a different time and/or form of payment for his
benefit under the Plan from among the different alternatives available under the
Plan as provided in Section 5.4.

(2)
When the Participant submits his Election Form(s) in accordance with the
requirements of Section 4.2 for a Plan Year, he shall specify the time and form
of payment that shall apply with respect to the deferrals of Base Salary or
Bonus for that Plan Year that are to be deferred pursuant to the Election Form
submitted. The Participant may elect a different time and/or form of payment
with respect to the deferral of Base Salary and Bonus for the same Plan Year,
and with respect to the deferral of Base Salary and Bonus for different Plan
Years.

(c)
Changes to Election. A Participant may file an election to change the timing of
his benefit payments or the form of benefit payments at the time and in the
manner designated by the Committee, subject to the following conditions:

(1)
the election to change the time or form of payment shall not take effect until
twelve (12) months after the election is made;

(2)
the election to change the time or form of payment must be filed at least 12
months prior to the date on which payments to the Participant are otherwise
scheduled to commence; and

(3)
the first payment with respect to which such election to change the form of
payment is made must be deferred for a period of 5 years from the date such
payment would otherwise have been made.

For purposes of this Section 5.2(c), a series of installment payments shall be
treated as a single payment.
(d)
Special Election in 2008. Notwithstanding the requirements of Section 5.2(c),
Participants may make elections on or before December 31, 2008 as to the time
and/or




--------------------------------------------------------------------------------




form (or forms) of payment of such amounts, provided that such elections shall
apply only to amounts that would not otherwise be payable in 2008 and may not
cause an amount to be paid in 2008 that would not otherwise be payable in 2008.

Section 5.3.    Cash Out of Small Benefits.
Notwithstanding any elections to the contrary, if a Participant’s Account
Balance on the date of his Separation from Service is less than the limit set
forth in Section 402(g) of the Code ($15,500 in 2008), the benefit shall be paid
in a lump sum on the date that is six months after the Participant’s Separation
from Service.

Section 5.4.    Forms of Payment.
Benefits under the Plan may be payable in the form of annual installments over
5, 10, 15 or 20 years, a lump sum, or any other form of payment permitted by the
Committee. If benefits are paid in the form of installments, the amount of each
payment shall equal the unpaid portion of the Participant’s Vested Account
Balance that is subject to the election to be paid in installments at the time
the payment is made multiplied by a fraction, the numerator of which is one and
the denominator of which is the total number of installment payments remaining
to be made.

Section 5.5.    Time of Benefit Payments.
Except as provided in subsection (d) below, a Participant’s Account Balance (or
portion thereof) that is not distributed in accordance with Section 5.1 or
Section 5.3 shall be distributed upon the earliest of the payment events listed
as Section 5.5(a)-(c) below, as elected by the Participant in accordance with
Section 5.2, and payments shall be made at the time indicated for each payment
event as follows:
(a)
Separation from Service. If a Participant has elected to be paid in connection
with the Participant’s Separation from Service with respect to any Deferral
Contribution, payment of such Deferral Contribution and any appreciation or
depreciation of such amount due to Investment Adjustments shall commence on the
date of the Participant’s Separation from Service, except that any payments that
are scheduled to be made on or within the first six months after Separation from
Service shall be paid in one lump sum on the date that is six months after the
Participant’s Separation from Service.

(b)
Disability. Any portion of a Participant’s Account Balance that has not begun to
be paid as of the date that the Participant is determined to be Disabled shall
commence (in the case of installments) or be paid (in the case of a lump sum)
within thirty (30) days after the Participant is determined to be Disabled.

(c)
Interim Distribution Date. If the Participant has elected an Interim
Distribution Date with respect to any Deferral Contribution, payment of such
Deferral Contribution and any appreciation or depreciation of such amount due to
Investment Adjustments shall commence within thirty (30) days after the earlier
of (1) such Interim Distribution Date or (2) the Participant’s Separation from
Service (subject to the six-month delay described in




--------------------------------------------------------------------------------




subsection (a) above). Notwithstanding the prior sentence, in no event shall a
Participant be permitted to select an Interim Distribution Date that is less
than four (4) years from the date the election is made.
(d)
Change in Control Event. Any portion of a Participant’s Account Balance that has
not been paid as of the date of a Change in Control Event shall be paid in a
single lump sum within ten (10) days after such Change in Control Event.

Notwithstanding the foregoing, the Committee may permit a Participant to elect
to be paid on the “earlier of” or the “later of” any of the permissible payment
dates set forth in this Section 5.5.

Section 5.6.    Withdrawal in the Event of a Financial Emergency.
A Participant who believes he has experienced a Financial Emergency may request
in writing a withdrawal of a portion of his accounts (except Stock) necessary to
satisfy the emergency. The Committee shall determine (a) whether a Financial
Emergency has occurred, (b) the amount reasonably necessary to satisfy the
Financial Emergency (which may include amounts necessary to pay any federal,
state, local, or foreign income taxes or penalties reasonably anticipated to
result from the distribution), and (c) the accounts from which the withdrawal
shall be made. If the Committee approves the petition for a withdrawal, the
distribution shall be made within thirty (30) days of the date of approval by
the Committee.



--------------------------------------------------------------------------------





Article 6. Death Benefits

Section 6.1.    Payments in the Event of Death.
(a)
Death Benefit. If the Participant dies before the payment date designated in
Article 5, the Participant’s Beneficiary shall receive the pre-retirement death
benefit described below and no other benefits shall be payable under the Plan.

(b)
Payment of Pre-Retirement Death Benefit. The pre-retirement death benefit shall
be a lump-sum payment equal to the Participant’s Vested Account Balance and
shall be made no later than sixty (60) days after the occurrence of the
Participant's death.


Section 6.2.    Beneficiary.
Each Participant shall have the right, at any time, to designate a Beneficiary
or Beneficiaries to receive, in the event of the Participant’s death, those
benefits payable under the Plan. The Beneficiary(is) designated under this Plan
may be the same as or different from the Beneficiary designation made under any
other plan of the Employer.

Section 6.3.    Beneficiary Designation; Change; Spousal Consent.
A Participant shall designate his Beneficiary by completing and signing a
Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change his Beneficiary
by completing, signing and submitting to the Committee a revised Beneficiary
Designation Form in accordance with the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his spouse
as a Beneficiary, a spousal consent, in the form designated by the Committee,
must be signed by that Participant’s spouse and returned to the Committee. Upon
acknowledgement by the Committee of a revised Beneficiary Designation Form, all
Beneficiary designations previously filed shall be deemed canceled. The
Committee shall rely on the last Beneficiary Designation Form both (a) filed by
the Participant and (b) acknowledged by the Committee, prior to the
Participant’s death.

Section 6.4.    Acknowledgment.
No designation or change in designation of a Beneficiary shall be effective
until received, accepted and acknowledged in writing by the Committee or its
designated agent. Any such acknowledgement not received by the Participant
before his death shall not be valid.

Section 6.5.    No Beneficiary Designation.
If a Participant fails to designate a Beneficiary as provided above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan shall be payable to
the estate of the Participant.



--------------------------------------------------------------------------------





Section 6.6.    Doubt as to Beneficiary.
If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right to cause the
Participant’s Employer (or, if applicable, the trustee of the Trust) to withhold
such payments until this matter is resolved to the Committee’s satisfaction.

Section 6.7.    Discharge of Obligations.
The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and the
Participant’s Participation Agreement shall terminate upon such full payment of
benefits.

Article 7. Administration of the Plan

Section 7.1.    Designation of Committee.
This Plan shall be administered by the Compensation Committee of the Board of
Directors or the Management Committee of the Company, as the case may be. The
Compensation Committee reviews and approves the participation and benefits for
the Company’s “executive officers,” as defined in the rules promulgated under
the Securities Exchange Act of 1934, as amended, and any other employees that it
designates. The Management Committee reviews and approves the participation and
benefits for all other executives. Members of the Management Committee may
participate in this Plan.

Section 7.2.    Authority of Committee.
The Committee shall have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (b) decide or resolve any and all questions
including interpretations of this Plan and facts that are relevant to the
administration of the Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by Participant or an Employer.

Section 7.3.    Agents.
In the administration of this Plan, the Committee may, from time to time, employ
or designate agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

Section 7.4.    Binding Effect of Decisions.



--------------------------------------------------------------------------------




The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated by the Committee hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

Section 7.5.    Indemnity of Committee.
All Employers shall indemnify and hold harmless the members of the Committee,
and any employee to whom duties of the Committee may be delegated, against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in case of willful
misconduct by the Committee or any of its members or any such employee.

Section 7.6.    Employer Information.
To enable the Committee to perform its functions, each Employer shall supply
full and timely information to the Committee on all matters relating to the
compensation of its Participants, the date and circumstances of the Disability,
death or Separation from Service of its Participants, and such other pertinent
information as the Committee may reasonably require.

Section 7.7.    Finality of Decisions.
Any actions taken hereunder, including any valuation of the amount, or
designation of a recipient, or any payment to be made hereunder, shall be
binding and conclusive on all persons for all purposes.



Article 8. Amendment and Termination

Section 8.1.    Amendment.
The Company may, at any time, amend or modify the Plan in whole or in part with
respect to any or all Employers; provided that (a) no amendment or modification
shall decrease or restrict the value of a Participant’s Vested Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation from Service as of the effective
date of the amendment or modification, and (b) after a Change in Control, no
amendment or modification shall adversely affect the vesting, calculation or
payment of benefits hereunder to any Participant or Beneficiary or diminish any
other rights or protections any Participant or Beneficiary would have had, but
for such amendment or modification, unless such affected Participant or
Beneficiary consents in writing to such amendment.

Section 8.2.    Termination.
Although the Employers anticipate that they will continue the Plan for an
indefinite period of time, there is no guarantee that any Employer will continue
the Plan or will not terminate the



--------------------------------------------------------------------------------




Plan at any time in the future. Accordingly, each Employer reserves the right to
discontinue its sponsorship of the Plan and to terminate the Plan, at any time,
with respect to its participating employees by action of its board of directors.
Upon the termination of the Plan with respect to any Employer (and any other
plan required to be aggregated with this Plan pursuant to Section 409A of the
Code), the Company may, in its discretion, elect to distribute to each
Participant the full amount of his benefit under the Plan in a lump sum no
earlier than the 13th month and no later than the 24th month after the
termination of the Plan, provided that the termination of the Plan is not
proximate to a downturn in the Company’s financial heath and the Company does
not adopt any new arrangement that would have been aggregated with the Plan
under Section 409A within three years following the date of the Plan’s
termination.

Section 8.3.    Effect of Payment.
The full payment of the applicable benefit under the provisions of the Plan
shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan and each of the Participant’s Participation
Agreement shall terminate.

Section 8.4.    Section 409A of the Code.
If the Company determines that any provision of the Plan is or might be
inconsistent with the restrictions imposed by Section 409A of the Code, such
provision shall be deemed to be amended to the extent that the Company
determines is necessary to bring it into compliance with Section 409A of the
Code. Any such deemed amendment shall be effective as of the earliest date such
amendment is necessary under Section 409A of the Code. No amendment or
termination pursuant to Section 8.1 of the Plan shall be effective to the extent
that it would result in a violation of any requirement under Section 409A of the
Code.

Article 9. Claims Procedures

Section 9.1.    Presentation of Claim.
Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
thirty (30) days after such notice was received by the Claimant. The claim must
state with particularity the determination desired by the Claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

Section 9.2.    Notification of Decision.
The Committee shall consider a Claimant’s claim and shall notify the Claimant in
writing or by electronic means:



--------------------------------------------------------------------------------




(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and in that event, such notice shall set
forth in a manner calculated to be understood by the Claimant:

(1)
the specific reason(s) for the denial of the claim, or any part of it;

(2)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(3)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(4)
an explanation of the review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

Any such notice shall be provided within 90 days after receipt of the claim by
the Plan, unless special circumstances require an extension of time for
processing the claim for up to a maximum of an additional 90 days. The Claimant
will receive written notification if any such extension is necessary.

Section 9.3.    Review of a Denied Claim.
Within sixty (60) days after receiving a notice from the Committee that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Committee a written request for a
review of the denial of the claim. Thereafter, but not later than thirty (30)
days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):
(a)
may review and request copies of pertinent documents, records, and other
information relevant to the claim for benefits;

(b)
may submit written comments, documents, records, and other information relating
to the claim for benefits (regardless of whether such comments, documents,
records, or other information was submitted or considered in connection with the
initial claim); and/or

(c)
may request a hearing, which the Committee may grant.

No claim shall be reviewed if the Claimant (or the Claimant’s duly authorized
representative) fail to file the written request for review in a timely manner.



--------------------------------------------------------------------------------




A Claimant who fails to request a review (and fails to have a duly authorized
representative seek review on his behalf) in accordance with this Section 9.3
shall not be permitted to bring an action under ERISA to enforce his rights
under the Plan.

Section 9.4.    Decision on Review.
The Committee shall render its decision on review promptly, and not later than
sixty (60) days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Committee’s decision must be rendered within one hundred
twenty (120) days after such date. The Claimant will receive written
notification if any extension beyond the original sixty (60) days is necessary.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

(d)
a statement of the Claimant's right to bring an action under Section 502(a) of
ERISA.


Section 9.5.    Section 409A of the Code.
If a Participant or Beneficiary believes he or she is entitled to benefits but
has not received them, the Participant or Beneficiary must accept any payment
made under the Plan and make prompt and reasonable, good faith efforts to
collect the remaining portion of the payment, as determined under
Section 1.409A-3(g) of the Treasury Regulations. For this purpose (and as
determined under such regulation), efforts to collect the payment will be
presumed not to be prompt, reasonable, good faith efforts, unless the
Participant or Beneficiary provides notice to the Committee within 90 days of
the latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and the regulations under Section 409A of the Code,
and unless, if not paid, the Participant or Beneficiary takes further
enforcement measures within 180 days after such latest date.



--------------------------------------------------------------------------------





Article 10. Trust

Section 10.1.    Establishment of the Trust.
The Company may utilize one or more Trusts to which the Employers may transfer
such assets as the Employers determine in their sole discretion to assist in
meeting their obligations under the Plan. Any Trust shall conform to the
restrictions under Section 409A of the Code relating to the funding of
nonqualified deferred compensation plans. Benefits under the Plan may also be
paid out of the general assets of the Company or an Employer.
Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Participant or any other
person.

Section 10.2.    Interrelationship of the Plan and the Trust.
The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust.

Section 10.3.    Distributions From the Trust.
Each Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Agreement.





--------------------------------------------------------------------------------





Article 11. Miscellaneous

Section 11.1.    Status of Plan.
The Plan is intended to be a plan that is not qualified within the meaning of
Section 401(a) of the Code and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA. The Plan shall be administered and interpreted to the extent possible
in a manner consistent with that intent. All Participant accounts and all
credits and other adjustments to such Participant accounts shall be bookkeeping
entries only and shall be utilized solely as a device for the measurement and
determination of amounts to be paid under the Plan. No Participant accounts,
credits or other adjustments under the Plan shall be interpreted as an
indication that any benefits under the Plan are in any way funded.

Section 11.2.    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company or an Employer or in any property or assets held in a Trust
maintained with respect to the Plan. For purposes of the payment of benefits
under this Plan, any and all of an Employer’s assets, shall be, and shall
remain, the general, unpledged unrestricted assets of the Employer. Any
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the right of any unsecured general creditor of
the Company.

Section 11.3.    Employer’s Liability.
An Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Participation Agreement, as entered into between the Employer and a
Participant. An Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan and his Participation Agreement.

Section 11.4.    Nonassignability.
Except to the extent required by an approved domestic relations order, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in actual receipt, the amount, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. Except as required by law or
an approved domestic relations order, no part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.



--------------------------------------------------------------------------------





Section 11.5.    Not a Contract of Employment.
The terms and conditions of this Plan and the Participation Agreement shall not
be deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, except as otherwise
provided in a written employment agreement. Nothing in this Plan or any
Participation Agreement shall be deemed to give a Participant the right to be
retained in the service of any Employer as an employee or to interfere with the
right of any Employer to discipline or discharge the Participant at any time.

Section 11.6.    Furnishing Information.
Each Participant and Beneficiary shall cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

Section 11.7.    Governing Law.
The provisions of this Plan shall be construed and interpreted according to
ERISA and the internal laws of the State of Maryland without regard to its
conflicts of laws principles, to the extent not preempted by ERISA.

Section 11.8.    Required or Permitted Notices.
Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:
McCormick & Company, Incorporated
18 Loveton Circle
Sparks, Maryland 21152
Attn: Vice President – Human Relations


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

Section 11.9.    Successors.



--------------------------------------------------------------------------------




The provisions of this Plan shall bind and inure to the benefit of the
Participant’s Employer and its successors and assigns, the Participant, the
Participant’s Beneficiaries and their successors and assigns.

Section 11.10.     Severability.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan, each of which
shall remain in full force and effect.

Section 11.11.     Payment on Behalf of Person Unable to Manage Affairs.
If the Committee shall find that any person to whom any amount is payable under
this Plan is unable to care for his affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefor shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a child, a parent, or a brother or sister, or to any person
deemed by the Committee to have incurred expense for such person otherwise
entitled to payment, in such manner and proportions as the Committee may
determine. The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit. Any such payment shall be a complete discharge of the liabilities of
the Company under this Plan.

Section 11.12.     Distribution in the Event of Taxation.
(a)
If, for any reason, all or any portion of a Participant’s benefit under this
Plan becomes includable in the Participant’s gross income for Federal income tax
purposes prior to receipt of such benefit, the Participant may petition the
Committee for a distribution of that portion of his benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Participant’s Employer shall immediately distribute
to the Participant funds in an amount equal to the taxable portion of his
benefit (which amount shall not exceed the Participant’s unpaid Vested Account
Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall correspondingly
reduce the benefits with respect to the Participant under this Plan.

(b)
In its discretion, the Committee may distribute all or a portion of the
Participant’s benefit prior to his Benefit Commencement Date to the extent
necessary to pay any FICA or income taxes which may be owed by the Participant
on his benefit under the Plan and to the extent permitted by Section 409A of the
Code.


Section 11.13.    Insurance.
The Employers, on their own behalf or on behalf of the trustee of the Trust,
and, in their sole discretion, may apply for and procure insurance on the life
of the Participant, in such amounts and in such forms as the Trust may choose.
The Employers or the trustee of the Trust, as the case



--------------------------------------------------------------------------------




may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

Section 11.14.     Section 409A of the Code.
No provision in the Plan shall be interpreted or construed to (a) create any
liability for the Company or an Employer related to a failure to comply with
Section 409A or (b) transfer any liability for a failure to comply with Section
409A from a Participant, a Participant’s spouse, beneficiary, estate or other
individual to the Company or an Employer.

Section 11.15.     Other Benefits and Agreements.
The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
programs except as may otherwise be expressly provided.





--------------------------------------------------------------------------------




*        *        *        *        *


IN WITNESS WHEREOF, this Plan document has been executed on behalf of the
Company as of ____________________, 2008.


ATTEST:                    McCORMICK & COMPANY, INCORPORATED






______________________    _____        By:
______________________________    _____
Name:                Date        Name:                         Date
Title:                        Title:

















--------------------------------------------------------------------------------






MCCORMICK & COMPANY NON-QUALIFIED RETIREMENT SAVINGS PLAN
ADDENDUM B - TERMS OF THE
MCCORMICK & COMPANY, INCORPORATED
RESTORATION PLAN (“RESTORATION PLAN”)







--------------------------------------------------------------------------------

McCormick Non-Qualified Retirement Savings Plan    Page B-1

--------------------------------------------------------------------------------


ADDENDUM B TO THE
McCORMICK & COMPANY INCORPORATED
NON-QUALIFIED RETIREMENT SAVINGS PLAN




McCORMICK & COMPANY, INCORPORATED
RESTORATION PLAN
Effective February 1, 2017






DC: 5164687-13    
Restoration Plan

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
 
Article 1.
General Provisions
1


 
 
 
Section 1.1.
Purpose.
1


Section 1.2.
Effective Date.
1


 
 
 
Article 2.
Definitions and Construction
1


 
 
 
Section 2.1.
Definitions.
1


Section 2.2.
Construction.
5


 
 
 
Article 3.
Eligibility and Participation
5


 
 
 
Section 3.1.
Commencement of Participation.
5


Section 3.2.
Re-Employment.
5


Section 3.3.
Change of Employment Category.
5


 
 
 
Article 4.
Credits
5


 
 
 
Section 4.1.
Employer Contribution Credits.
5


Section 4.2.
Vesting of Employer Contribution Credit Accounts.
6


 
 
 
Article 5.
Allocation of Funds
7


 
 
 
Section 5.1.
Selection of Hypothetical Investments.
7


Section 5.2.
Adjustment of Participant Accounts.
8


Section 5.3.
Expenses and Taxes.
9


 
 
 
Article 6.
Payments from The Plan
9


 
 
 
Section 6.1.
Default Time of Payment.
9


Section 6.2.
Disability.
9


Section 6.3.
Change in Control Event.
9


Section 6.4.
Forfeitures.
9


 
 
 
Article 7.
Death Benefits
9


 
 
 
Section 7.1.
Death Benefit.
10


Section 7.2.
Payment of Pre-Retirement Death Benefit.
10


Section 7.3.
Beneficiary.
10


Section 7.4.
Beneficiary Designation.
10


Section 7.5.
Acknowledgment.
10


Section 7.6.
No Beneficiary Designation.
10


Section 7.7.
Doubt as to Beneficiary.
11





Restoration Plan
 
i




--------------------------------------------------------------------------------




Section 7.8.
Discharge of Obligations.
11


 
 
 
Article 8.
Administration of the Plan
11


 
 
 
Section 8.1.
In General.
11


 
 
 
Article 9.
Amendment and Termination
11


 
 
 
Section 9.1.
In General.
11


 
 
 
Article 10.
Claims Procedures
11


 
 
 
Section 10.1.
In General.
11


 
 
 
Article 11.
The Trust
11


 
 
 
Section 11.1.
Establishment or the Trust.
11


Section 11.2.
Automatic Funding of Trust.
12


Section 11.3.
Interrelationship of the Plan and the Trust.
12


Section 11.4.
Distributions from the Trust.
12


 
 
 
Article 12.
Miscellaneous
12


 
 
 
Section 12.1.
In General.
12





Restoration Plan
 
ii




--------------------------------------------------------------------------------





Article 1.    General Provisions

Section 1.1.
Purpose.

(a)
This Plan is designed to restore benefits that would have accrued under The
McCormick 401(k) Retirement Plan but are restricted due to the limits on
compensation imposed by Sections 415 and 401(a)(17) of the Code.

(b)
This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended.

(c)
Effective January 31, 2017, the Plan has been frozen and merged into the
McCormick & Company Incorporated Nonqualified Retirement Savings Plan. After
that date, no Participant shall accrue any additional benefits under the Plan
and no individual shall become a Participant in the Plan.


Section 1.2.
Effective Date.

The Plan is effective February 1, 2017.

Article 2.    Definitions and Construction

Section 2.1.
Definitions.

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:
(a)
Account. As of any given date called tor under the Plan, a Participant’s
aggregate Employer Contribution Credits, as adjusted to reflect any appreciation
(or depreciation) due to Investment Adjustments.

(b)
Beneficiary. One or more persons. trusts, estates or other entities, designated
(or deemed designated) by the Participant in accordance with Article 7.

(c)
Board. The Board of Directors of the Company.

(d)
Cause. Any willful and continuous failure by the Participant to substantially
perform his duties with the Employer (unless the failure to perform is due to
the Participant’s Disability) or any willful misconduct or gross negligence by
the Participant which results in material economic harm to the Employer. or any
conviction of the Participant of a felony. No act or failure to act shall be
considered “willful” for purposes of this definition if the Participant
reasonably believed in good faith that such act or failure to act was in, or not
opposed to, the best interests of the Employer. In the event of a willful and
continuous failure by the Participant to substantially perform his duties, the
Employer shall notify the Participant in



Restoration Plan
 
i

--------------------------------------------------------------------------------




writing of such failure to perform, and the Employee shall have a period of
thirty (30) days after such notice to resume substantial performance of his
duties.
(e)
Change in Control Event. The occurrence of one or more of the following events:

(1)
the consolidation or merger of the Company with or into another entity where the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Company’s capital stock are converted into cash, securities or
other property, except for any consolidation or merger of the Company in which
the holders (excluding any “Substantial Stockholders” as defined in Section 4,
“Common Stock,” subsection (b)(2)(H) of the Certificate of Incorporation of the
Company as in effect as of the date hereof(the “Charter”)) of the Company’s
(A) voting common stock, (B) non-voting common stock, and (C) other classes of
voting stock, if any, immediately before the consolidation or merger shall, upon
consummation of the consolidation or merger, own in excess of 50% of the voting
stock of the surviving corporation;

(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company;

(3)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or indirectly, of securities of the Company representing more than 13%
(the “Specified Percentage”) of the voting power of all the outstanding
securities of the Company having the right to vote in an election of the Board
(after giving effect, to the extent applicable, to the operation of Section 4,
“Common Stock,” subsection (b) of the Charter) (including, without limitation,
any securities of the Company that any such person has the right to acquire
pursuant to any agreement, or upon exercise of conversion rights, warrants or
options, or otherwise, which shall be deemed beneficially owned by such person),
provided, however, that in the event that the vote limitation with respect to
Substantial Stockholders set forth in Section 4, “Common Stock,” subsection (b)
of the Charter becomes inoperative by virtue of the operation of Section 4,
“Common Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or

(4)
individuals, who constitute the entire Board elected by the Company’s
stockholders at its most recent annual meeting of stockholders and any new
directors who have been appointed to the Board by a vote of at least a majority
of the directors then in office, having ceased for any reason to constitute a
majority of the members of the Board.

Notwithstanding the definition of Change in Control Event set forth in this
Section 2.1 (e), if a Change in Control Event occurs and such event does not
constitute a “change in ownership,”


Restoration Plan
 
ii

--------------------------------------------------------------------------------




“change in effective control,” or “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code, Participants shall become fully vested in their Plan Account as provided
in Section 4.2(b) but such event shall not be treated as entitling a Participant
to a distribution based on a Change in Control Event.
(f)
Code. The Internal Revenue Code of 1986, as amended,

(g)
Committee. Either of the Committees designated in Article 8, as applicable.

(h)
Company. McCormick & Company, Incorporated and any successors or assigns.

(i)
Constructive Discharge. A Participant’s Separation from Service as a result of
the occurrence of any of the events listed below; provided that, (A) the
Participant gives the Employer the opportunity to “cure” the conditions
constituting a Constructive Discharge by notifying the Employer within ninety
(90) days of the initial existence of the conditions constituting a Constructive
Discharge, and (B) the Employer fails to remedy the conditions within thirty
(30) days of the Employee’s notification:

(1)
Re-assignment of the Participant lo a position which is at a substantially lower
level in the organizational structure than his previous position, as defined by
any one or a combination of the following factors: reporting relationship,
compensation compared to others in the organization, and authority, duties and
responsibilities;

(2)
Substantial diminution in the Participant’s authority, duties or
responsibilities, or the assignment of duties and responsibilities which are
unsuitable for an individual having the position, experience and stature of the
Participant;

(3)
Substantial reduction in the Participant’s total compensation (including salary,
bonus opportunity, deferred compensation, stock options, profit sharing and
retirement programs and other benefits); provided, however, that a reduction
that applies generally to all employees of the Employer, for example, a
reduction or elimination of the employer matching contribution or profit sharing
contribution under the Qualified Plan, shall not be a Constructive Discharge;

(4)
Relocation of the Participant’s principal workplace to a location which is more
than 50 miles from the Participant’s previous principal workplace; or

(5)
Any failure by the Employer to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets or the Employer to assume
expressly and agree to perform under the Plan in the same manner and to the same
extent that the Employer would be required to perform thereunder with respect to
the Participant if the transaction or event resulting in a successor had not
taken place.

(j)
Disabled/Disability. “Totally and Permanently Disabled” within the meaning of
the Company’s long-term disability plan, provided that no Disability shall be
treated as a



Restoration Plan
 
iii

--------------------------------------------------------------------------------




triggering event for the payment of benefits under the Plan unless such
Disability constitutes a “disability” within the meaning of Treas. Reg.§
1.409A-3(i)(4).
(k)
Effective Date. February 1, 2017.

(l)
Eligible Employee. A person hired on or after January 1, 2012 who is (i)
determined to be in a select group of management or highly compensated
employees, (ii) specifically chosen by the applicable Employer to participate in
the Plan and (iii) approved for such participation by the Committee.

(m)
Employer. The Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Management
Committee to participate in the Plan.

(n)
Employer Contribution Credits is defined in Section 4.1.

(o)
ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(p)
Hypothetical Investment. An investment fund or benchmark made available to
Participants by the Committee for purposes of valuing amounts credited under the
Plan.

(q)
Investment Adjustment(s). Any appreciation credited to (as income or gains) or
depreciation deducted from (as expenses or losses) a Participant’s Account, in
accordance with such Participant’s selection of Hypothetical Investments.

(r)
Participant. Any Eligible Employee who becomes a Participant in accordance with
the provisions of Article 3.

(s)
Plan. The McCormick & Company, Incorporated Restoration Plan, as amended from
time to time.

(t)
Plan Year. A twelve (12) month period commencing December 1 and ending November
30 of the subsequent calendar year. The Plan shall have an initial short Plan
Year commencing January 1, 2014 and ending November 30, 2014.

(u)
Qualified Plan. The McCormick 401(k) Retirement Plan.

(v)
Separation From Service. A termination of a Participant’s employment
relationship with the Employers that constitutes a “separation from service”
within the meaning of Section 409A of the Code.

(w)
Trust. A trust established by an Employer to fund benefits under the Plan. The
Plan, notwithstanding the creation of a Trust, is intended to be unfunded for
purposes of the Code and Title I of ERISA.



Restoration Plan
 
iv

--------------------------------------------------------------------------------





Section 2.2.
Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,
(a)
the use of the masculine gender shall also include within its meaning the
feminine and vice versa.

(b)
the use of the singular shall also include within its meaning the plural and
vice versa.

(c)
the word “include” shall mean to include without limitation, and

(d)
the captions of the articles, sections, or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
its provisions.


Article 3.    Eligibility and Participation

Section 3.1.
Commencement of Participation.

Any individual who is an Eligible Employee before the Effective Date shall
remain a Participant on the Effective Date. No individual shall become a
Participant on or after the Effective Date.

Section 3.2.
Re-Employment.

If a Participant whose employment with the Employer is terminated on or after
the Effective Date is subsequently reemployed with the Employer, he will not
again become a Participant. Any unvested Account balance that was forfeited in
accordance with Section 6.4 will not be reinstated following rehire.

Section 3.3.
Change of Employment Category.

During any period in which a Participant remains in the employ of the Employer,
but ceases to be an Eligible Employee, he shall not be eligible to receive
contributions under the Plan. However, he will continue to vest in his Account
in accordance with Section 4.2(a).

Article 4.    Credits

Section 4.1.
Employer Contribution Credits.

(a)
Annual Employer Contribution Credits. For each Plan Year ending before the
Effective Date in which an individual is a Participant in the Plan and the
Qualified Plan, an Employer Contribution Credit shall be made on behalf of the
Participant equal to the amount described in subparagraph (1) minus the amount
described in subparagraph (2).

(1)
The Post-2011 Profit Sharing Contributions, if any, that would have been
contributed under the Qualified Plan on behalf of the Participant for the
applicable Plan Year, disregarding the limitations of Sections 415 and
401(a)(17) or the Code, as they may be implemented in the Qualified Plan.



Restoration Plan
 
v

--------------------------------------------------------------------------------




(2)
The Post-2011 Profit Sharing Contributions, if any, actually contributed to the
Qualified Plan on behalf of the Participant for the applicable Plan Year.

The calculation of the Employer Contribution Credit shall not be based on the
contribution of any profit sharing contributions under the Qualified Plan
(including any Discretionary Profit Sharing Contributions) other than Post-2011
Profit Sharing Contributions.
(b)
Timing of Contribution Credit. The Employer Contribution Credit for a Plan Year
shall be credited to a Participant’s Account as of a date determined by the
Committee; such date shall be no later than the end of the calendar year
following the end of such Plan Year. Any earnings and losses attributable to
such Employer Contribution Credit shall begin to accrue on the date on which
such Employer Contribution Credit is credited to a Participant’s Account.

(c)
Initial Plan Year. Notwithstanding paragraph (a), above, in the case or the
initial short Plan Year ending November 30, 2014, an Employer Contribution
Credit shall be made on behalf of the Participant equal to the amount described
in paragraph (a), above, for the Plan Year beginning December 1, 2012 and the
Plan Year beginning December 1, 2013.

(d)
Last Day Requirement. A Participant must be employed on November 30 of the
applicable Plan Year to receive an Employer Contribution Credit.

(e)
Employer Contribution Credit Accounts. There shall be established and maintained
by the Employer a separate Account in the name of each Participant to which
shall be credited or debited: (a) amounts equal to the Employer Contribution
Credits made on behalf of the Participant, if any; and (b) any deemed earnings
and losses allocated to such Account in accordance with Article 5. The Account
shall not be, constitute or be treated as an escrow, trust fund, or any other
type of funded account for Code or ERISA purposes, and amounts credited to such
an account shall not be considered “plan assets” for ERISA purposes. The Account
merely provides a record of the bookkeeping entries relating to the benefits
that the Employer intends to provide Participants and shall thus reflect a mere
unsecured promise to pay such amounts in the future.


Section 4.2.
Vesting of Employer Contribution Credit Accounts.

(a)
Vesting Schedule. Subject to deemed vesting as provided in paragraph (b), below,
and forfeiture as provided in Section 6.4, a Participant shall become vested in
his Account in accordance with the schedule, below; provided he remains
continuously in the employ of the Employer (regardless of whether he ceases to
be eligible to receive Employer Contribution Credits under the Plan) from his
initial entry into the Plan until attainment of the age specified below).



Restoration Plan
 
vi

--------------------------------------------------------------------------------




Attainment of Age
Vested Percentage
50
0%
51
10%
52
20%
53
30%
54
40%
55
50%
56
60%
57
70%
58
80%
59
90%
60
100%

(b)
Deemed Vesting. The right or a Participant to a benefit under this Plan shall be
deemed to vest and become nonforfeitable upon the earliest of:

(1)
the date or a Change in Control Event;

(2)    the date on which the Employee becomes Disabled; or
(2)
the date immediately preceding the date of such Employee’s Separation from
Service as a result of death, a Constructive Discharge, or discharge by the
Employer without Cause.


Article 5.    Allocation of Funds

Section 5.1.
Selection of Hypothetical Investments.

(a)
Hypothetical Investments. The Committee shall provide each Participant with a
list of Hypothetical Investments available under the Plan. From time to time,
the Committee may revise the Hypothetical Investments available within the Plan.

(b)
Investment Forms. The Participant shall, via his Investment Allocation Form(s)
and his Investment Re-Allocation Form(s), select one or more Hypothetical
Investments among which his various contributions shall be allocated.

(1)
Investment Allocation Form. The document that (A) shall apply with respect to
those Employer Contribution Credits (as well as any appreciation (or
depreciation) on such amounts) made to the Plan after the effective date of the
Investment Allocation Form but before the effective date of a timely filed
subsequent Investment Allocation Form and (B) shall determine the manner in
which such Employer Contribution Credits (as well as any appreciation (or
depreciation) on such amounts) shall be initially allocated by the Participant
among the various Hypothetical Investments within the Plan. A new Investment
Allocation Form may be submitted by the Participant in written or electronic
format, at such times and according to such procedures as the Committee shall
establish.



Restoration Plan
 
vii

--------------------------------------------------------------------------------




(2)
Investment Re-allocation Form. The document required by the Committee that shall
re-direct the manner in which earlier Employer Contribution Credits, as well as
any appreciation (or depreciation) to-date, are invested within the Hypothetical
Investments available in the Plan. An Investment Re-Allocation Form may be
submitted by the Participant in written or electronic format, at such times and
according to such procedures as the Committee shall establish.

(c)
Investment Selections. All Hypothetical Investment selections must be
denominated in whole percentages unless the Committee determines that lower
increments (or whole dollar amounts) are acceptable. A Participant may make
changes in his selected Hypothetical Investments on a daily basis via submission
of a new Investment Allocation Form or submission of a new Investment
Re-Allocation Form.

(d)
Default Investment. Any Participant who does not have on file a valid selection
of Hypothetical Investments for his Account shall he deemed to have elected to
invest any portion for which there is no valid selection in the Hypothetical
Investment that the Committee selects for this purpose.


Section 5.2.
Adjustment of Participant Accounts.

(a)
Adjustment. While a Participant’s Account does not represent the Participant’s
ownership of, or any ownership interest in, any particular assets, the
Participant’s Account shall be adjusted in accordance with the Hypothetical
Investment(s) chosen by the Participant on his Investment Allocation Form or
Investment Re-Allocation Form, subject to the conditions and procedures set
forth herein or established by the Committee.

(b)
Investment of Earnings. Any cash earnings generated under a Hypothetical
Investment (such as hypothetical interest and cash dividends) shall, in the
Committee’s sole discretion, either be deemed to be reinvested in that
Hypothetical Investment or reinvested in one or more other Hypothetical
Investment(s) designated by the Committee.

(c)
Valuation. All notional acquisitions and dispositions or Hypothetical
Investments that occur within a Participant’s Account, pursuant to the terms of
the Plan, shall be deemed to occur at such times as the Committee shall
determine to be administratively feasible and the Participant’s Account shall be
adjusted accordingly. Accordingly, if a distribution or re-allocation must occur
pursuant to the terms of the Plan and all or some portion of the Account must be
valued in connection with such distribution or reallocation (to reflect
Investment Adjustments), the Committee may, unless otherwise provided for in the
Plan, select a date or dates that shall be used for valuation purposes.

(d)
Change in Control Event. Notwithstanding anything in the Plan to the contrary,
any Investment Adjustments made to any Participants’ Accounts following a Change
in Control Event shall be made in a manner no less favorable to Participants
than the practices and procedures employed under the Plan, or as otherwise in
effect, as of the date of the Change in Control Event.



Restoration Plan
 
viii

--------------------------------------------------------------------------------





Section 5.3.
Expenses and Taxes.

(a)
Expenses. Expenses, including fees of the trustee of the Trust, associated with
the administration or operation of the Plan shall be paid by the Employer from
its general assets unless the Employer elects to charge such expenses against
the appropriate Participant’s Account.

(b)
Taxes Allocable to an Account. Any taxes allocable to an Account (or portion
thereof) maintained under the Plan which are payable prior to the distribution
or the Account (or portion thereof), as determined by the Employer, shall be
paid by the Employer unless the Employer elects to charge such taxes against the
appropriate Participant’s Account.

(c)
Withholding from Benefit Distributions. The Participant’s Employer (or the
trustee of the Trust. as applicable), shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes required to be withheld in connection with such payments, in amounts
and in a manner to be determined in the sole discretion of the Employer (or the
trustee of the Trust, as applicable).


Article 6.    Payments from The Plan

Section 6.1.
Default Time of Payment.

Except as otherwise provided in this Article 6, a Participant shall receive a
lump sum distribution of his vested Account on the date that is six months after
the Participant’s Separation from Service.

Section 6.2.
Disability.

If a Participant becomes Disabled prior to his Separation from Service, any
unvested portion of the Participant’s Account shall vest and his Account shall
be paid within thirty (30) days after the Participant is determined to be
Disabled.

Section 6.3.
Change in Control Event.

A Participant’s Account shall be paid in a single lump sum within ten (10) days
after a Change in Control Event.

Section 6.4.
Forfeitures.

If a Participant incurs a Separation from Service other than at a time when he
is fully vested, he will forfeit any then unvested Account balance. The
aggregate of any forfeitures occurring in a Plan Year shall be returned to, or
retained by, the Employer.

Article 7.    Death Benefits


Restoration Plan
 
ix

--------------------------------------------------------------------------------





Section 7.1.
Death Benefit.

If the Participant dies before the payment date in Article 6, the Participant’s
Beneficiary shall receive the pre-retirement death benefit described in this
Article 7 and no other benefits shall be payable under the Plan.

Section 7.2.
Payment of Pre-Retirement Death Benefit.

The pre-retirement death benefit shall be a lump-sum payment equal to the
Participant’s vested Account balance and shall be made no later than sixty (60)
days after the occurrence of the Participant’s death.

Section 7.3.
Beneficiary.

Each Participant shall have the right, at any time, to designate a Beneficiary
or Beneficiaries to receive, in the event of the Participant’s death, those
benefits payable under the Plan. The Beneficiary(ies) designated under this Plan
may be the same as or different from the Beneficiary designation made under any
other plan of the Employer.

Section 7.4.
Beneficiary Designation.

A Participant shall designate his Beneficiary by completing and signing a
Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change his Beneficiary
by completing. signing and submitting to the Committee a revised Beneficiary
Designation Form in accordance with the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his spouse
as a Beneficiary, a spousal consent, in the form designated by the Committee,
must be signed by that Participant’s spouse and returned to the Committee. Upon
acknowledgement by the Committee of a revised Beneficiary Designation Form, all
Beneficiary designations previously filed shall be deemed canceled. The
Committee shall rely on the last Beneficiary Designation Form both (a) filed by
the Participant and (b) acknowledged by the Committee, prior to the
Participant’s death.

Section 7.5.
Acknowledgment.

No designation or change in designation of a Beneficiary shall be effective
until received, accepted and acknowledged in writing or by electronic means by
the Committee or its designated agent. Any such acknowledgement not received by
the Participant before his death shall not be valid.

Section 7.6.
No Beneficiary Designation.

If a Participant fails to designate a Beneficiary as provided above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan shall be payable to
the estate of the Participant.


Restoration Plan
 
x

--------------------------------------------------------------------------------





Section 7.7.
Doubt as to Beneficiary.

If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right to cause the
Participant’s Employer (or, if applicable, the trustee of the Trust) to withhold
such payments until this matter is resolved to the Committee’s satisfaction.

Section 7.8.
Discharge of Obligations.

The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant.

Article 8.    Administration of the Plan

Section 8.1.
In General.

The provisions relating to the Administration of the Plan are found in Article 7
and other related provisions of the McCormick & Company Incorporated
Nonqualified Retirement Savings Plan.

Article 9.    Amendment and Termination

Section 9.1.
In General.

The provisions relating to the Amendment and Termination of the Plan are found
in Article 8 and other related provisions of the McCormick & Company
Incorporated Nonqualified Retirement Savings Plan.

Article 10.    Claims Procedures

Section 10.1.
In General.

The provisions relating to Claims Procedures are found in Article 9 and other
related provisions of the McCormick & Company Incorporated Nonqualified
Retirement Savings Plan.

Article 11.    The Trust

Section 11.1.
Establishment or the Trust.

The Company may utilize one or more Trusts to which the Employers may transfer
such assets as the Employers determine in their sole discretion to assist in
meeting their obligations under the Plan. Any Trust shall conform to the
restrictions under Section 409A of the Code relating to the funding of
nonqualified deferred compensation plans. Benefits under the Plan may also be
paid out of the general assets of the Company or an Employer.


Restoration Plan
 
xi

--------------------------------------------------------------------------------




Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Participant or any other
person.

Section 11.2.
Automatic Funding of Trust.

Upon a Chang in Control Event, (a) if it has not done so already, the Company
shall establish a Trust, and (b) the Employers shall contribute amounts to such
Trust (or any preexisting Trust or Trusts) sufficient to fund all benefits due
under the Plan.

Section 11.3.
Interrelationship of the Plan and the Trust.

The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust.

Section 11.4.
Distributions from the Trust.

Each Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under the Plan.

Article 12.    Miscellaneous

Section 12.1.
In General.

The Miscellaneous provisions of the Plan are found in Article 11 and other
related provisions of the McCormick & Company Incorporated Nonqualified
Retirement Savings Plan.








Restoration Plan
 
xii

--------------------------------------------------------------------------------





MCCORMICK & COMPANY NON-QUALIFIED RETIREMENT SAVINGS PLAN
ADDENDUM C - TERMS OF THE MCCORMICK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“DB SERP”)







--------------------------------------------------------------------------------


ADDENDUM C TO THE
McCORMICK & COMPANY INCORPORATED
NON-QUALIFIED RETIREMENT SAVINGS PLAN














THE McCORMICK


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




























Amended and Restated Effective February 1, 2017











--------------------------------------------------------------------------------


ADDENDUM C TO THE
McCORMICK & COMPANY INCORPORATED
NON-QUALIFIED RETIREMENT SAVINGS PLAN


TABLE OF CONTENTS


Article 1 . General Provisions
3


 
 
 
Section 1.1.
Purpose.
3


Section 1.2.
History of the Plan.
3


Section 1.3.
Effective Date.
3


 
 
 
Article 2 . Definitions and Construction
3


 
 
 
Section 2.1.
Definitions.
3


Section 2.2.
Construction.
7


 
 
 
Article 3 . Eligibility, Benefit Amounts and Vesting
7


 
 
 
Section 3.1.
Eligibility.
7


Section 3.2.
Special Rules for Calculating Benefits.
7


Section 3.3.
Senior Executive Program Benefit.
7


Section 3.4.
Executive Program Benefit.
9


Section 3.5.
Foreign Service Senior Executive Program Benefit.
10


Section 3.6.
Management Program Benefit.
11


Section 3.7.
Special Program Benefit.
11


Section 3.8.
Vesting and Nonforfeitability of Benefits.
11


 
 
 
Article 4 . Payment of Plan Benefits
12


 
 
 
Section 4.1.
Default Forms of Payment.
12


Section 4.2.
Cash Out of Small Benefits.
12


Section 4.3.
Alternate Forms of Payment.
12


Section 4.4.
Time of Benefit Payments.
13


Section 4.5.
Election of Alternate Time and Form of Payment.
13


Section 4.6.
Beneficiary in the Event of Death.
14


 
 
 
Article 5 . Administration of the Plan
14


 
 
 
Section 5.1.
In General.
14


 
 
 
Article 6 . Claims Procedures
15


 
 
 
Section 6.1.
In General.
15


 
 
 
Article 7 . Amendment and Termination
15


 
 
 
Section 7.1.
In General.
15


Section 7.2.
Contractual Obligation.
15





McCormick Supplemental Executive Retirement Plan
 
Table of Contents




--------------------------------------------------------------------------------





 
 
 
Article 8 . Trust
15


 
 
 
Section 8.1.
Establishment of the Trust.
15


Section 8.2.
Automatic Funding of Trust.
16


Section 8.3.
Interrelationship of the Plan and the Trust.
16


Section 8.4.
Distributions From the Trust.
16


 
 
 
Article 9 . Miscellaneous
16


 
 
 
Section 9.1.
In General.
16


 
 
 
Article 10 . Grandfathered Benefits
16


 
 
 
Section 10.1.
Grandfathered Benefits.
16


 
 
 
APPENDIX A
The McCormick Supplemental Executive Retirement Plan,
 
 
as amended and restated June 19, 2001
 
 
 
 
EXHIBIT 1
Sample Participation Agreements
 



McCormick Supplemental Executive Retirement Plan
 
Table of Contents




--------------------------------------------------------------------------------


ADDENDUM C TO THE
McCORMICK & COMPANY INCORPORATED
NON-QUALIFIED RETIREMENT SAVINGS PLAN


Article 1. General Provisions

Section 1.1.    Purpose.
This Plan is designed to restore benefits that would have accrued under the
Pension Plan but are restricted due to the limits on compensation imposed by
Sections 415 and 401(a)(17) of the Code and to provide supplemental retirement
benefits to senior executives in management positions selected by the Committee.
Benefits provided under the Plan are structured to facilitate an orderly
transition within the ranks of senior management and to provide for an equitable
retirement benefit for such individuals consistent with competitive conditions
in the marketplace.

Section 1.2.    History of the Plan.
(a)
Effective June 19, 2001, the Company amended and restated the Plan. The terms of
the Plan, as set forth in the 2001 restatement, continue to apply to
Grandfathered Benefits, which are not subject to Section 409A of the Code, and
are set forth in Appendix A of the current restatement.

(b)
On December 24, 2004, the Company adopted a resolution to amend the Plan to the
extent necessary to comply with Section 409A of the Code. As part of this
resolution, the Company undertook to administer the Plan in accordance with a
reasonable interpretation of Section 409A of the Code. This resolution was
effective January 1, 2005.

(c)
In accordance with the December 24, 2004, resolution and amendment, the Plan has
been operated in good faith compliance with Section 409A of the Code and the
applicable guidance since January 1, 2005.

(d)
Effective January 31, 2017, the Plan has been frozen and merged into the
McCormick & Company Incorporated Nonqualified Retirement Savings Plan. After
that date, no Participant shall accrue any additional benefits under the Plan
and no individual shall become a Participant in the Plan. In addition, the
calculation of a Participant’s benefit under the McCormick Pension Plan used to
offset the benefit under the Plan shall be frozen effective January 31, 2017.


Section 1.3.    Effective Date.
The Plan, as amended and restated in this document, is effective February 1,
2017.

Article 2. Definitions and Construction

Section 2.1.    Definitions.
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 3

--------------------------------------------------------------------------------





(a)
Affiliated Group. The Company and all subsidiary corporations which are
participating employers under the Pension Plan.

(b)
Article. An Article of the Plan.

(c)
Benefit Commencement Date. The date on which an Employee’s benefit under the
Plan commences as determined under Section 4.4.

(d)
Benefit Trigger. The earliest to occur of (1) a Change in Control Event, (2) the
Employee’s Disability, or (3) the Employee’s Separation from Service.

(e)
Board. The Board of Directors of the Company.

(f)
Cause. Any willful and continuous failure by the Employee to substantially
perform his duties with the Company (unless the failure to perform is due to the
Employee’s Disability) or any willful misconduct or gross negligence by the
Employee which results in material economic harm to the Company, or any
conviction of the Employee of a felony. No act or failure to act shall be
considered “willful” for purposes of this definition if the Employee reasonably
believed in good faith that such act or failure to act was in, or not opposed
to, the best interests of the Company. In the event of a willful and continuous
failure by the Employee to substantially perform his duties, the Company shall
notify the Employee in writing of such failure to perform, and the Employee
shall have a period of thirty (30) days after such notice to resume substantial
performance of his duties.

(g)
Change in Control Event. The occurrence of one or more of the following events:

(1)
the consolidation or merger of the Company with or into another entity where the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Company’s capital stock are converted into cash, securities or
other property, except for any consolidation or merger of the Company in which
the holders (excluding any “Substantial Stockholders” as defined in Section 4,
“Common Stock,” subsection (b)(2)(H) of the Certificate of Incorporation of the
Company as in effect as of the date hereof (the “Charter”)) of the Company’s
(A) voting common stock, (B) non-voting common stock, and (C) other classes of
voting stock, if any, immediately before the consolidation or merger shall, upon
consummation of the consolidation or merger, own in excess of 50% of the voting
stock of the surviving corporation;

(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company;

(3)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 4

--------------------------------------------------------------------------------





indirectly, of securities of the Company representing more than 13% (the
“Specified Percentage”) of the voting power of all the outstanding securities of
the Company having the right to vote in an election of the Board (after giving
effect, to the extent applicable, to the operation of Section 4, “Common Stock,”
subsection (b) of the Charter) (including, without limitation, any securities of
the Company that any such person has the right to acquire pursuant to any
agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, which shall be deemed beneficially owned by such person), provided,
however, that in the event that the vote limitation with respect to Substantial
Stockholders set forth in Section 4, “Common Stock,” subsection (b) of the
Charter becomes inoperative by virtue of the operation of Section 4, “Common
Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or
(4)
individuals, who constitute the entire Board elected by the Company’s
stockholders at its most recent annual meeting of stockholders and any new
directors who have been appointed to the Board by a vote of at least a majority
of the directors then in office, having ceased for any reason to constitute a
majority of the members of the Board.

Notwithstanding the definition of Change in Control Event set forth in this
Section 2.1(h), if a Change in Control Event occurs and such event does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code, Employees shall vest in their Plan benefits
as provided in Section 3.8, but such event shall not be treated as a Benefit
Trigger.
(h)
Claimant. The person or persons described in Article 9 who apply for benefits or
amounts that may be payable under the Plan.

(i)
Code. The Internal Revenue Code of 1986, as amended.

(j)
Committee. Either of the Committees designated in Article 7, as applicable.

(k)
Company. McCormick & Company, Incorporated, and any successors or assigns.

(l)
Constructive Discharge. An Employee’s Separation from Service as a result of,
and within a period of thirty (30) days after the occurrence of, any of the
following events:

(1)
Re-assignment of the Employee to a position which is at a substantially lower
level in the organizational structure than his previous position, as defined by
any one or a combination of the following factors: reporting relationship,
compensation compared to others in the organization, and authority, duties and
responsibilities;






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 5

--------------------------------------------------------------------------------





(2)
Substantial diminution in the Employee’s authority, duties or responsibilities,
or the assignment of duties and responsibilities which are unsuitable for an
individual having the position, experience and stature of the Employee;

(3)
Substantial reduction in the Employee’s total compensation (including salary,
bonus opportunity, deferred compensation, stock options, retirement programs and
other benefits);

(4)
Relocation of the Employee’s principal workplace to a location which is more
than 50 miles from the Employee’s previous principal workplace; or

(5)
Any failure by the Company to require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform under the Plan in the same manner and to the same extent that the
Company would be required to perform thereunder with respect to the Employee if
the transaction or event resulting in a successor had not taken place.

(m)
Disabled/Disability. “Totally and Permanently Disabled” within the meaning of
the Company’s long-term disability plan, provided that such disability
constitutes a “disability” within the meaning of Treas. Reg. § 1.409A-3(i)(4).

(n)
Employee. A participant in the Pension Plan who is employed by one or more
members of the Affiliated Group.

(o)
ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(p)
Grandfathered Benefits. An Employee’s benefit under the Plan, to the extent that
such benefit was earned and vested (within the meaning of Section 409A of the
Code) before January 1, 2005.

(q)
Participation Agreement. A contract between an Employee and the Company, as
described in Section 7.2.

(r)
Plan. The McCormick Supplemental Executive Retirement Plan, as amended and
restated as of February 1, 2017.

(s)
Pension Plan. The McCormick Pension Plan.

(t)
Separation from Service. A termination of an Employee’s employment relationship
with the Affiliated Group that constitutes a “separation from service” within
the meaning of Section 409A of the Code.

(u)
Trust. The McCormick Supplemental Executive Retirement Trust or such other trust
as may be established by a member of the Affiliated Group to fund benefits under
this Plan. The Plan, notwithstanding the creation of the Trust, is intended to
be unfunded for purposes of the Code and Title I of ERISA.






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 6

--------------------------------------------------------------------------------






Section 2.2.    Construction.
For purposes of the Plan, unless the contrary is clearly indicated by the
context,
(a)
the use of the masculine gender shall also include within it meaning the
feminine and vice versa,

(b)
the use of the singular shall also include within its meaning the plural and
vice versa, and

(c)
the word “include” shall mean to include without limitation.


Article 3. Eligibility, Benefit Amounts and Vesting

Section 3.1.    Eligibility.
No individual shall become eligible to participate in the Plan on or after
February 1, 2017.

Section 3.2.    Special Rules for Calculating Benefits.
(a)
For purposes of calculating an Employee’s benefit under this Article 3, the fact
that the Employee would not be able to commence payment under the Pension Plan
(or a pension or retirement plan provided by a subsidiary or affiliate of the
Company located outside the United States which formerly employed the Employee)
on the Benefit Commencement Date because he would not yet have reached a certain
age on the Benefit Commencement Date shall be disregarded. In such
circumstances, the value of the benefit under the Pension Plan (or applicable
non-U.S. plan) on the Benefit Commencement Date shall be the actuarial
equivalent of the benefit earned as of January 31, 2017, under such plan
calculated as if it were payable on the Benefit Commencement Date using
actuarial assumptions (including early retirement factors) as determined by the
Committee.

(b)
For purposes of calculating an Employee’s benefit under Sections 3.3, 3.4, or
3.5, the term “annual bonus” shall not include any payment made to an Employee
pursuant to a cash-based long-term incentive award.


Section 3.3.    Senior Executive Program Benefit.
(a)
Employees Who Participated in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee before February 1, 2017,
to receive benefits under the Senior Executive Program set forth in this Section
3.3 and who participated in the Pension Plan at any time before December 1,
2001, the benefit shall be equal to the amount described in subparagraph (1)
minus the amount described in subparagraph (2):





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 7

--------------------------------------------------------------------------------





(1)
The Employee’s benefit earned as of January 31, 2017, that would have been
payable under the Pension Plan on the Benefit Commencement Date, in the single
life annuity form of payment, disregarding the limitations of Sections 415 and
401(a)(17) of the Code as they may be implemented in the Pension Plan,
calculated as if he had attained an adjusted retirement age on January 31, 2017,
determined as follows:

(A)
The adjusted retirement age will be the Employee’s actual attained age on
January 31, 2017, increased by one month for each month of service after age 55
during which the Employee participated in the Plan. However, the adjusted
retirement age cannot be greater than 65.

(B)
In the benefit calculation, credited service and average monthly earnings will
be determined to the adjusted retirement age, assuming that the Employee’s rate
of pay in effect on January 31, 2017, had remained in effect until his adjusted
retirement age.

(C)
Average monthly earnings shall include 90% of 1/12th of the average of the five
highest annual bonuses earned by the Employee in any five of the ten calendar
years immediately prior to January 31, 2017.

(2)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.

(b)
Employees Who Did Not Participate in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee before February 1, 2017,
to receive benefits under the Senior Executive Program set forth in this Section
3.3 and who did not participate in the Pension Plan at any time before December
1, 2001, the benefit shall be equal to the amount described in subparagraph (1)
minus the amount described in subparagraph (2), times the multiplier described
in subparagraph (3):
(1)
The Employee’s benefit that would have been earned as of January 31, 2017, and
payable under the Pension Plan on the Benefit Commencement Date, in the single
life annuity form of payment, disregarding the limitations of Sections 415 and
401(a)(17) of the Code as they may be implemented in the Pension Plan,
calculated as if he had attained an adjusted retirement age on January 31, 2017,
determined as follows:

(A)
The adjusted retirement age will be the Employee’s actual attained age on
January 31, 2017, increased by one month for each month of service after age 55
during which the Employee participated in the Plan. However, the adjusted
retirement age cannot be greater than 65.






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 8

--------------------------------------------------------------------------------





(B)
In the benefit calculation, credited service and average monthly earnings will
be determined to the adjusted retirement age, assuming that the Employee’s full
calendar year compensation in effect immediately preceding January 31, 2017, had
remained in effect until his adjusted retirement age.

(2)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.

(3)
If the Employee was in compensation grade 69 or below on January 31, 2017, the
multiplier shall be 1.4; if the Employee was in compensation grade 70 or above
on January 31, 2017, the multiplier shall be 1.5; provided, however, that the
Committee may increase the multiplier with respect to any Employee.


Section 3.4.    Executive Program Benefit.
(a)
Employees Who Participated in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee before February 1, 2017,
to receive benefits under the Executive Program set forth in this Section 3.4
and who participated in the Pension Plan at any time before December 1, 2001,
the benefit shall be equal to the amount described in subparagraph (1) minus the
amount described in subparagraph (2):
(1)
The Employee’s benefit that would have been earned as of January 31, 2017, and
payable under the Pension Plan on the Benefit Commencement Date, in the single
life annuity form of payment, disregarding the limitations of Sections 415 and
401(a)(17) of the Code as they may be implemented in the Pension Plan,
calculated as if average monthly earnings had included 90% of 1/12th of the
average of the five highest annual bonuses earned by the Employee in any five of
the ten calendar years immediately prior to his Benefit Trigger.

(2)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.

(b)
Employees Who Did Not Participate in Pension Plan Before December 1, 2001.

For an Employee who has been selected by the Committee before February 1, 2017,
to receive benefits under the Executive Program set forth in this Section 3.4
and who did not participate in the Pension Plan at any time before December 1,
2001, the benefit shall be equal to the amount described in subparagraph (1)
minus the amount described in subparagraph (2), times the multiplier described
in subparagraph (3):





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 9

--------------------------------------------------------------------------------





(1)
The Employee’s benefit earned as of January 31, 2017, that would have been
payable under the Pension Plan on the Benefit Commencement Date in the single
life annuity form of payment, disregarding the limitations of Sections 415 and
401(a)(17) of the Code as they may be implemented in the Pension Plan.

(2)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.

(3)
If the Employee was in compensation grade 69 or below on January 31, 2017, the
multiplier shall be 1.4; if the Employee was in compensation grade 70 or above
on January 31, 2017, the multiplier shall be 1.5.


Section 3.5.    Foreign Service Senior Executive Program Benefit.
For an Employee who has been selected by the Committee before February 1, 2017,
to receive benefits under the Foreign Service Senior Executive Program set forth
in this Section 3.5 and who participated in the Pension Plan at any time before
December 1, 2001, and so long as such Employee (i) on January 31, 2017, is
working in the United States for a member of the Affiliated Group, and (ii) has
worked in the United States for at least three years at a member of the
Affiliated Group, the benefit shall be equal to the amount described in
subparagraph (1) minus the amounts described in subparagraphs (2) and (3):
(1)
The Employee’s benefit earned as of January 31, 2017, that would have been
payable under the Pension Plan on the Benefit Commencement Date in the single
life annuity form of payment, including in such calculation all periods of
service by the Employee with any subsidiary or affiliate of the Company located
outside the United States, and disregarding the limitations of Sections 415 and
401(a)(17) of the Code as they may be implemented in the Pension Plan,
calculated as if he had attained an adjusted retirement age on January 31, 2017,
determined as follows:

(A)
The adjusted retirement age will be the Employee’s actual attained age on
January 31, 2017, increased by one month for each month of service after age 55
during which the Employee participated in the Plan. However, the adjusted
retirement age cannot be greater than 65.

(B)
In the benefit calculation, credited service and average monthly earnings will
be determined to the adjusted retirement age, assuming that the Employee’s rate
of pay in effect on January 31, 2017, had remained in effect until his adjusted
retirement age.

(C)
Average monthly earnings shall include 90% of 1/12th of the average of the five
highest annual bonuses earned by the Employee in any five of the ten calendar
years immediately prior to January 31, 2017.






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 10

--------------------------------------------------------------------------------





(2)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.

(3)
The benefit that the Employee earned as of January 31, 2017, and is actually
eligible to receive on the Benefit Commencement Date under any pension or
retirement plan provided by a subsidiary or affiliate of the Company located
outside the United States which formerly employed the Employee.


Section 3.6.    Management Program Benefit.
For an Employee who has met the eligibility criteria to receive benefits set
forth in Section 3.1 but has not been selected by the Committee before February
1, 2017, to receive a benefit under any specific Program under the Plan, the
benefit shall be equal to the amount described in subparagraph (a) minus the
amount described in subparagraph (b):
(a)
The benefit earned as of January 31, 2017, that would have been payable under
the Pension Plan on the Benefit Commencement Date in the single life annuity
form of payment, disregarding the limitations of Sections 415 and 401(a)(17) of
the Code as they may be implemented in the Pension Plan.

(b)
The benefit earned as of January 31, 2017, that the Employee is actually
eligible to receive under the Pension Plan on the Benefit Commencement Date
under the single life annuity form of payment.


Section 3.7.    Special Program Benefit.
For an Employee who has been selected by the Committee to receive benefits under
the Special Program set forth in this Section 3.7, the benefit shall be equal to
the amount described in his employment agreement approved by the Committee and
designated a “Special Program Benefit” therein.

Section 3.8.    Vesting and Nonforfeitability of Benefits.
The right of an Employee or any other person to a benefit under this Plan shall
be deemed to vest and become nonforfeitable upon the earliest of:
(a)
the date on which the Employee reaches age 55;

(b)
the date of a Change in Control Event;

(c)
the date on which the Employee becomes Disabled; or

(d)
the date immediately preceding the date of such Employee’s Separation from
Service as a result of death, a Constructive Discharge or a discharge by the
Company without Cause.






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 11

--------------------------------------------------------------------------------






Article 4. Payment of Plan Benefits

Section 4.1.    Default Forms of Payment.
Except as provided in Section 5.3 or Section 4.5:
(a)
If the Employee’s Benefit Trigger is his Disability or his Separation from
Service and he is married on the Benefit Commencement Date, his benefit shall be
paid in the form of a fifty (50) percent joint and survivor annuity with his
spouse as the survivor annuitant.

(b)
If the Employee’s Benefit Trigger is his Disability or his Separation from
Service and he is unmarried on the Benefit Commencement Date, his benefit shall
be paid in the form of a single life annuity.

(c)
If the Employee’s Benefit Trigger is a Change in Control Event, his benefit
shall be paid in a lump sum.


Section 4.2.    Cash Out of Small Benefits.
If an Employee’s benefit on his Benefit Commencement Date would be the actuarial
equivalent of a lump sum payment of less than the limit set forth in Section
402(g) of the Code for the applicable year ($18,000 in 2017), the benefit shall
be paid in a lump sum.

Section 4.3.    Alternate Forms of Payment.
(a)
Benefits under the Plan paid due to a Separation from Service or Disability may
be payable in the following actuarially equivalent forms (to the extent
available under the Pension Plan):

(1)
a single life annuity;

(2)
a 50%, 66 and 2/3%, 75% or 100% joint and survivor annuity;

(3)
an annuity described in Section 4.3(a)(1) or (2) with guaranteed payments for
the first 5, 10, or 15 years;

(4)
any other form of payment permitted by the Committee that would be treated as an
actuarially equivalent life annuity within the meaning of Treas. Reg. §
1.409A-2(b)(2)(ii)(B); and,

(5)
to the extent required by Section 5.3, a lump sum.

(b)
Each form of payment under the Plan shall be the actuarial equivalent of
Employee’s benefit calculated as a single life annuity beginning on his Benefit
Commencement Date. Actuarial equivalence shall be determined under this Plan by
using the actuarial assumptions that are used for that purpose under the Pension
Plan as in effect when such actuarial equivalence under this Plan is being
determined. Any actuarially equivalent






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 12

--------------------------------------------------------------------------------





benefits calculated under this Section shall be based on the Employee’s actual
attained age at the time of the calculation.

Section 4.4.    Time of Benefit Payments.
(a)
Except to the extent that a different time of payment is elected pursuant to
Section 4.5, if the Employee’s Benefit Trigger is his Separation from Service,
the Employee’s Benefit Commencement Date shall be determined as follows and the
following rules shall apply:

(1)
Except as provided in Section 4.4(a)(2), the Employee’s Benefit Commencement
Date shall be the first of the month following the later of his Separation from
Service or the date on which he attains age 55.

(2)
No payment shall be made during the six-month period immediately following the
Employee’s Separation from Service (other than in the case of the Employee’s
death).

(3)
Any payments otherwise due during the six-month period immediately following the
Employee’s Separation from Service shall be paid on the first business day that
occurs six months following the Employee’s Separation from Service (or, if
earlier, the date of the Employee’s death). During this six-month period, the
amounts otherwise payable to the Employee shall accrue interest at the yield on
the 30-year Treasury Bond in effect for November of the year before the year in
which the Employee experiences a Separation from Service.

(b)
If an Employee’s Benefit Trigger is a Change in Control Event, the Employee’s
Benefit Commencement Date shall be the date of the Change in Control Event.

(c)
Except to the extent that a different time of payment is elected pursuant to
Section 4.5, if an Employee’s Benefit Trigger is his Disability, the Employee’s
Benefit Commencement Date shall be the first of the month following the later of
the date of his Disability or the date on which he attains age 55.


Section 4.5.    Election of Alternate Time and Form of Payment.
(a)
In General. Except as provided in Section 5.3, before his Benefit Commencement
Date, an Employee may elect to receive his benefit following a Separation from
Service or Disability in any form permitted under Section 4.3(a) that is treated
as an actuarially equivalent life annuity (within the meaning of Treas. Reg. §
1.409A-2(b)(2)(ii)(B)) with respect to benefit that he would have received under
the single life annuity form of payment. An Employee shall not be permitted to
change his form of benefit after his Benefit Commencement Date.

(b)
Changes to Form of Payment. An Employee may file an election to change his time
of payment upon a Separation from Service or Disability to an alternate time of
payment permitted by the Committee or to change his form of payment upon a
Separation from






--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 13

--------------------------------------------------------------------------------





Service or Disability to a form of payment permitted under Section 4.3(a) that
is not treated as an actuarially equivalent life annuity (within the meaning of
Treas. Reg. § 1.409A-2(b)(2)(ii)(B)) with respect to the form of benefit that he
would have received under Section 4.1(a) or Section 4.1(b), provided that such
change is made at the time and in the manner designated by the Committee, and
subject to the following conditions:
(1)
the election to change the time or form of payment shall not take effect until
twelve (12) months after the election is made;

(2)
the election to change the time or form of payment must be filed at least 12
months prior to the date on which payments to the Employee are otherwise
scheduled to commence; and

(3)
the first payment with respect to which such election to change the time or form
of payment is made must be deferred for a period of 5 years from the date such
payment would otherwise have been made.

An Employee may file separate elections to change the time or form of payment
for payments upon a Separation from Service and Disability. For purposes of this
Section 4.5(b), a series of installment payments over a period of five years or
less shall be treated as a single payment, and an election between actuarially
equivalent life annuities shall be permitted at any time permitted under Section
409A of the Code.

Section 4.6.    Beneficiary in the Event of Death.
Upon the death of an Employee eligible for coverage under the Plan before the
Employee’s Benefit Commencement Date, the surviving spouse of such Employee, if
any, shall be paid a benefit equal to 50% of the benefit the Employee would have
been entitled to under the Plan had he experienced a Separation from Service on
the day immediately preceding his death. If the Employee dies before age 55, the
surviving spouse’s benefit shall commence payment on the first day of the month
following the date on which the Employee would have reached age 55, and the
surviving spouse’s benefit shall be calculated as if the Employee had reached
age 55, but based on the Employee’s actual compensation and years of service as
of his date of death. If death occurs after the Employee has begun to receive
payment of his benefit under the Plan, the beneficiary shall receive any benefit
to which he is entitled under the form in which the benefit was being paid. If
the Employee is unmarried and has not yet commenced his or her benefit at the
time of the Employee’s death, the Employee’s beneficiaries, heirs, or estate
shall not be entitled to a benefit under the Plan.

Article 5. Administration of the Plan

Section 5.1.    In General.
The provisions relating to the Administration of the Plan are found in Article 7
and other related provisions of the McCormick & Company Incorporated
Nonqualified Retirement Savings Plan.





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 14

--------------------------------------------------------------------------------





 



Article 6. Claims Procedures

Section 6.1.    In General.
The provisions relating to Claims Procedures are found in Article 9 and other
related provisions of the McCormick & Company Incorporated Nonqualified
Retirement Savings Plan.
 

Article 7. Amendment and Termination

Section 7.1.    In General.
The provisions relating to the Amendment and Termination of the Plan are found
in Article 8 and other related provisions of the McCormick & Company
Incorporated Nonqualified Retirement Savings Plan.

Section 7.2.    Contractual Obligation.
Notwithstanding Section 7.1, the Company intends to assume a contractual
commitment to pay the benefits described under this Plan and such commitment
shall be evidenced by individual contracts entered into between the Company and
each covered Employee for whom benefits accrue under the Plan. The contracts
shall be substantially in the form attached as Exhibit 1 to the Plan.
 

Article 8. Trust
The provisions relating to the Trust are found in Article 10 and other related
provisions of the McCormick & Company Incorporated Nonqualified Retirement
Savings Plan.

Section 8.1.    Establishment of the Trust.
The Company may utilize one or more Trusts to which the Affiliated Group may
transfer such assets as the members of the Affiliated Group determine in their
sole discretion to assist in meeting their obligations under the Plan. Any Trust
shall conform to the restrictions under Section 409A of the Code relating to the
funding of nonqualified deferred compensation plans. Benefits under the Plan may
also be paid out of the general assets of the Company or a member of the
Affiliated Group.





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 15

--------------------------------------------------------------------------------





Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Employee or any other person.

Section 8.2.    Automatic Funding of Trust.
Upon a Change in Control, (a) if it has not done so already, the Company shall
establish a Trust, and (b) the members of the Affiliated Group shall contribute
amounts to such Trust (or any pre-existing Trust or Trusts) sufficient to fund
all benefits due under the Plan.

Section 8.3.    Interrelationship of the Plan and the Trust.
The provisions of the Plan and the Participation Agreement shall govern the
rights of an Employee to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the members of the Affiliated
Group, Employees and the creditors of the Company and members of the Affiliated
Group to the assets transferred to the Trust.

Section 8.4.    Distributions From the Trust.
The obligations of each member of the Affiliated Group under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce such employer’s obligations under the Plan.

Article 9. Miscellaneous

Section 9.1.    In General.
The Miscellaneous provisions of the Plan are found in Article 11 and other
related provisions of the McCormick & Company Incorporated Nonqualified
Retirement Savings Plan.





Article 10. Grandfathered Benefits

Section 10.1.    Grandfathered Benefits.
The terms of the Plan in effect on December 31, 2004 are attached as Appendix A.
Appendix A applies to an Employee’s Grandfathered Benefits. To the extent that
an Employee’s benefit under the Plan was earned and vested after December 31,
2004, it is subject to the provisions of the Plan as amended and restated
effective January 1, 2005 and any subsequent amendments and restatements of the
Plan. The purpose of Appendix A is to preserve the terms of the Plan that govern
an Employee’s Grandfathered Benefits, and to prevent any Grandfathered Benefits
from becoming subject to Section 409A of the Code. No amendment to the Plan,
including this Appendix A, which would constitute a “material modification” for
purposes of Section 409A,





--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 16

--------------------------------------------------------------------------------





shall be effective unless the amending instrument specifically provides that it
is intended to materially modify the terms of this Appendix A and to cause the
Grandfathered Benefits to become subject to Section 409A of the Code.







--------------------------------------------------------------------------------

McCormick Supplemental Executive Retirement Plan        Page 17